[exhibit101esop001.jpg]
MIDWESTONE FINANCIAL GROUP, INC. EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST



--------------------------------------------------------------------------------



 
[exhibit101esop002.jpg]
TABLE OF CONTENTS ARTICLE I DEFINITIONS ARTICLE II ADMINISTRATION 2.1 POWERS AND
RESPONSIBILITIES OF THE EMPLOYER .......................................15 2.2
DESIGNATION OF ADMINISTRATIVE AUTHORITY
.............................................16 2.3 ALLOCATION AND DELEGATION OF
RESPONSIBILITIES ..................................16 2.4 POWERS AND DUTIES OF
THE ADMINISTRATOR ................................................16 2.5 RECORDS
AND
REPORTS............................................................................................17
2.6 APPOINTMENT OF ADVISERS
...................................................................................17
2.7 PAYMENT OF EXPENSES
............................................................................................18
2.8 CLAIMS PROCEDURE
..................................................................................................18
2.9 CLAIMS REVIEW PROCEDURE
..................................................................................18
ARTICLE III ELIGIBILITY 3.1 CONDITIONS OF ELIGIBILITY
...................................................................................19
3.2 EFFECTIVE DATE OF PARTICIPATION
....................................................................19 3.3
DETERMINATION OF ELIGIBILITY
..........................................................................19 3.4
TERMINATION OF ELIGIBILITY
................................................................................20
3.5 REHIRED EMPLOYEES AND BREAKS IN SERVICE
...............................................20 ARTICLE IV CONTRIBUTION AND
ALLOCATION 4.1 FORMULA FOR DETERMINING EMPLOYER
CONTRIBUTION............................21 4.2 TIME OF PAYMENT OF EMPLOYER
CONTRIBUTION ..........................................21 4.3 ALLOCATION OF
CONTRIBUTION, FORFEITURES AND EARNINGS ................21 4.4 MAXIMUM ANNUAL
ADDITIONS
.............................................................................24
4.5 DIRECTED INVESTMENT
ACCOUNT........................................................................26
4.6 QUALIFIED MILITARY SERVICE
...............................................................................27
ARTICLE V FUNDING AND INVESTMENT POLICY 5.1 INVESTMENT POLICY
.................................................................................................27



--------------------------------------------------------------------------------



 
[exhibit101esop003.jpg]
5.2 TRANSACTIONS INVOLVING COMPANY STOCK
..................................................28 ARTICLE VI VALUATIONS 6.1
VALUATION OF THE TRUST FUND
..........................................................................29 6.2
METHOD OF VALUATION
..........................................................................................29
ARTICLE VII DETERMINATION AND DISTRIBUTION OF BENEFITS 7.1 DETERMINATION OF
BENEFITS UPON RETIREMENT .........................................30 7.2
DETERMINATION OF BENEFITS UPON DEATH
.....................................................30 7.3 DETERMINATION OF
BENEFITS IN EVENT OF DISABILITY ..............................32 7.4
DETERMINATION OF BENEFITS UPON TERMINATION
.......................................32 7.5 DISTRIBUTION OF BENEFITS
....................................................................................34
7.6 HOW PLAN BENEFIT WILL BE DISTRIBUTED
.........................................................36 7.7 REQUIRED MINIMUM
DISTRIBUTIONS
....................................................................37 7.8
DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL ............................42
7.9 LOCATION OF PARTICIPANT OR BENEFICIARY
UNKNOWN.............................42 7.10 NONTERMINABLE PROTECTIONS AND RIGHTS
....................................................43 7.11 PRE-RETIREMENT
DISTRIBUTION
...........................................................................43
7.12 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION
.............................43 7.13 DIRECT ROLLOVER
.....................................................................................................44
7.14 CORRECTIVE DISTRIBUTIONS
..................................................................................46
ARTICLE VIII TRUSTEE 8.1 BASIC RESPONSIBILITIES OF THE TRUSTEE
.........................................................46 8.2 INVESTMENT
POWERS AND DUTIES OF THE TRUSTEE .....................................47 8.3
OTHER POWERS OF THE TRUSTEE
..........................................................................48 8.4
VOTING COMPANY STOCK
........................................................................................50
8.5 DUTIES OF THE TRUSTEE REGARDING PAYMENTS
...........................................51 8.6 TRUSTEE'S COMPENSATION AND
EXPENSES AND TAXES ...............................51 8.7 ANNUAL REPORT OF THE
TRUSTEE........................................................................51
8.8 AUDIT
..............................................................................................................................52
8.9 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE
..............................52



--------------------------------------------------------------------------------



 
[exhibit101esop004.jpg]
8.10 TRANSFER OF INTEREST
............................................................................................53
8.11 TRUSTEE INDEMNIFICATION
....................................................................................53
ARTICLE IX AMENDMENT, TERMINATION AND MERGERS 9.1 AMENDMENT
................................................................................................................53
9.2 TERMINATION
..............................................................................................................54
9.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS
.....................................54 ARTICLE X TOP HEAVY 10.1 TOP HEAVY PLAN
REQUIREMENTS
........................................................................55 10.2
DETERMINATION OF TOP HEAVY STATUS
...........................................................55 ARTICLE XI
MISCELLANEOUS 11.1 PARTICIPANT'S RIGHTS
..............................................................................................58
11.2 ALIENATION
..................................................................................................................58
11.3 CONSTRUCTION OF PLAN
..........................................................................................59
11.4 GENDER AND NUMBER
..............................................................................................59
11.5 LEGAL ACTION
.............................................................................................................59
11.6 PROHIBITION AGAINST DIVERSION OF FUNDS
...................................................59 11.7 EMPLOYER'S AND
TRUSTEE'S PROTECTIVE CLAUSE.........................................60 11.8
INSURER'S PROTECTIVE CLAUSE
............................................................................60
11.9 RECEIPT AND RELEASE FOR PAYMENTS
..............................................................60 11.10 ACTION BY
THE EMPLOYER
.....................................................................................60
11.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY
......................60 11.12 HEADINGS
......................................................................................................................61
11.13 ELECTRONIC MEDIA
...................................................................................................61
11.14 PLAN CORRECTION
.....................................................................................................61
11.15 APPROVAL BY INTERNAL REVENUE SERVICE
....................................................62 11.16 UNIFORMITY
.................................................................................................................62
11.17 SECURITIES AND EXCHANGE COMMISSION APPROVAL
....................................62



--------------------------------------------------------------------------------



 
[exhibit101esop005.jpg]
ARTICLE XII PARTICIPATING EMPLOYERS 12.1 ADOPTION BY OTHER EMPLOYERS
........................................................................62 12.2
REQUIREMENTS OF PARTICIPATING EMPLOYERS
.............................................62 12.3 DESIGNATION OF AGENT
..........................................................................................63
12.4 EMPLOYEE TRANSFERS
.............................................................................................63
12.5 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES .................63
12.6 AMENDMENT
................................................................................................................63
12.7 DISCONTINUANCE OF
PARTICIPATION..................................................................64
12.8 ADMINISTRATOR'S AUTHORITY
..............................................................................64



--------------------------------------------------------------------------------



 
[exhibit101esop006.jpg]




--------------------------------------------------------------------------------



 
[exhibit101esop007.jpg]
1.4 "Aggregate Account" means, with respect to each Participant, the value of
all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, subject to the provisions of Section 10.2.
1.5 "Anniversary Date" means the last day of the Plan Year. 1.6 "Beneficiary"
means the person (or entity) to whom the share of a deceased Participant's
interest in the Plan is payable. 1.7 "Code" means the Internal Revenue Code of
1986, as amended or replaced from time to time. 1.8 "Company Stock" means common
stock issued by the Employer (or by a corporation which is a member of the
controlled group of corporations of which the Employer is a member) which is
readily tradable on an established securities market. If there is no common
stock which meets the foregoing requirement, the term "Company Stock" means
common stock issued by the Employer (or by a corporation which is a member of
the same controlled group) having a combination of voting power and dividend
rights equal to or in excess of: (A) that class of common stock of the Employer
(or of any other such corporation) having the greatest voting power, and (B)
that class of common stock of the Employer (or of any other such corporation)
having the greatest dividend rights. Noncallable preferred stock shall be deemed
to be "Company Stock" if such stock is convertible at any time into stock which
constitutes "Company Stock" hereunder and if such conversion is at a conversion
price which (as of the date of the acquisition by the Trust) is reasonable. For
purposes of the preceding sentence, pursuant to Regulations, preferred stock
shall be treated as noncallable if after the call there will be a reasonable
opportunity for a conversion which meets the requirements of the preceding
sentence. 1.9 "Company Stock Account" means the account of a Participant which
is credited with the shares of Company Stock purchased and paid for by the Trust
Fund or contributed to the Trust Fund. A separate accounting shall be maintained
with respect to that portion of the Company Stock Account attributable to a
Participant's or the Participant's Beneficiary's election pursuant to Section
7.5(c)(3) to reinvest cash dividends in Company Stock. Any such Company Stock
allocated to the Company Stock Account shall be fully Vested at all times and
shall not be subject to Forfeiture for any reason. 1.10 "Compensation" means,
with respect to any Participant and except as otherwise provided herein, such
Participant's wages, salaries, fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the Plan to the extent that the amounts are includible in
gross income (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan as described in Regulation
1.62-2(c)) for a Plan Year (the "determination period"). Compensation shall
exclude (a)(1) contributions made by the Employer to a plan of deferred
compensation to the extent that the contributions are not includible in the
gross income of the Participant for the taxable year in which contributed, (2)
Employer contributions made on behalf of an Employee to a simplified employee
pension plan described in Code Section 408(k) to the extent such contributions
are excludable from the Employee's gross income, (3) any distributions from a
plan of deferred compensation; (b) amounts realized from the exercise of a
non-qualified stock option, or when restricted stock (or property) held by an
Employee either becomes freely transferable or is no longer subject to a
substantial risk of 2



--------------------------------------------------------------------------------



 
[exhibit101esop008.jpg]
forfeiture; (c) amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (d) other amounts which
receive special tax benefits, or contributions made by the Employer (whether or
not under a salary reduction agreement) towards the purchase of any annuity
contract described in Code Section 403(b) (whether or not the contributions are
actually excludable from the gross income of the Employee). For purposes of this
Section, the determination of Compensation shall be made by: (a) excluding (even
if includible in gross income) reimbursements or other expense allowances,
fringe benefits (cash or noncash), moving expenses, deferred compensation, and
welfare benefits. (b) including amounts which are contributed by the Employer
pursuant to a salary reduction agreement and which are not includible in the
gross income of the Participant under Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions. For this purpose,
amounts not includible in gross income under Code Section 125 shall be deemed to
include any amounts not available to a Participant in cash in lieu of group
health coverage because the Participant is unable to certify that the
Participant has other health coverage, provided the Employer does not request or
collect information regarding the Participant's other health coverage as part of
the enrollment process for the health plan. (c) excluding pre-participation
Compensation paid during the Plan Year while not a Participant in the component
of the Plan for which Compensation is being used. (d) including Military
Differential Pay effective for Plan Years beginning after December 31, 2008. (e)
effective for Plan Years beginning on and after July 1, 2007, making the
following adjustments for amounts that are paid after the Participant's
severance from employment with the Employer. Any other payment of compensation
paid after severance of employment that is not described in the following types
of compensation is not Compensation. (1) Compensation shall include regular pay
after severance of employment if: (i) The payment is regular compensation for
services during the Participant's regular working hours, or compensation for
services outside the Participant's regular working hours (such as overtime or
shift differential), commissions, bonuses, or other similar payments; and 3



--------------------------------------------------------------------------------



 
[exhibit101esop009.jpg]
(ii) The payment would have been paid to the Participant prior to a severance
from employment if the Participant had continued in employment with the
Employer, and (iii) The payment is made by the later of 2 1/2 months after a
Participant's severance from employment with the Employer or the end of the
Limitation Year that includes the date of the Participant's severance from
employment with the Employer. (2) Leave cash-outs shall be included in
Compensation if those amounts would have been included in the definition of
Compensation if they were paid prior to the Participant's severance from
employment with the Employer, and the amounts are for unused accrued bona fide
sick, vacation, or other leave, but only if the Participant would have been able
to use the leave if employment had continued, and such payment is made by the
later of 2 1/2 months after a Participant's severance from employment with the
Employer or the end of the Limitation Year that includes the date of the
Participant's severance from employment with the Employer. (3) Deferred
compensation shall be included in Compensation if those amounts would have been
included in the definition of Compensation if they were paid prior to the
Participant's severance from employment with the Employer maintaining the Plan,
and the amounts are received pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid if the
Participant had continued in employment with the Employer and only to the extent
that the payment is includible in the Participant's gross income, and such
payment is made by the later of 2 1/2 months after a Participant's severance
from employment with the Employer or the end of the Limitation Year that
includes the date of the Participant's severance from employment with the
Employer. Compensation in excess of $200,000 (or such other amount provided in
the Code) shall be disregarded. Such amount shall be adjusted for increases in
the cost of living in accordance with Code Section 401(a)(17)(B), except that
the dollar increase in effect on January 1 of any calendar year shall be
effective for the Plan Year beginning with or within such calendar year. For any
"determination period" of less than twelve (12) months, the Compensation limit
shall be an amount equal to the Compensation limit for the calendar year in
which the "determination period" begins multiplied by the ratio obtained by
dividing the number of full months in the short "determination period" by twelve
(12). A "determination period" is not less than twelve (12) months solely
because a Participant's Compensation does not include Compensation paid during a
determination period while the Participant was not a Participant in the Plan (or
a component of the Plan). If any Employees are excluded from the Plan (or from
any component of the Plan), then Compensation for any such Employees who become
eligible or cease to be eligible to participate in the Plan (or in the component
of the Plan) during a Plan Year shall only include Compensation while such
Employees are Eligible Employees of the Plan (or of such component of the Plan).
4



--------------------------------------------------------------------------------



 
[exhibit101esop010.jpg]
For purposes of this Section, if the Plan is a plan described in Code Section
413(c) or 414(f) (a plan maintained by more than one Employer), the limitation
applies separately with respect to the Compensation of any Participant from each
Employer maintaining the Plan. If, in connection with the adoption of any
amendment, the definition of Compensation has been modified, then, except as
otherwise provided herein, for Plan Years prior to the Plan Year which includes
the adoption date of such amendment, Compensation means compensation determined
pursuant to the terms of the Plan then in effect. 1.11 "Contract" or "Policy"
means any life insurance policy, retirement income policy or annuity policy
(group or individual) issued pursuant to the terms of the Plan. In the event of
any conflict between the terms of this Plan and the terms of any contract
purchased hereunder, the Plan provisions shall control. 1.12 "Distribution
Calendar Year" means a calendar year for which a minimum distribution pursuant
to Section 7.7 is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date under Section 7.7. For distributions beginning after the Participant's
death, the first Distribution Calendar Year is the calendar year in which
distributions are required to begin under Section 7.7. The required minimum
distribution for the Participant's first Distribution Calendar Year will be made
on or before the Participant's required beginning date. The required minimum
distribution for other Distribution Calendar Years, including the required
minimum distribution for the Distribution Calendar Year in which the
Participant's required beginning date occurs, will be made on or before December
31st of that Distribution Calendar Year. 1.13 "Early Retirement Date." This Plan
does not provide for a retirement date prior to Normal Retirement Date. 1.14
"Eligible Employee" means any Employee, except as provided below. The following
Employees shall not be eligible to participate in this Plan: (a) Employees of
Affiliated Employers, unless such Affiliated Employers have specifically adopted
this Plan in writing. (b) Individuals who are not reported on the payroll
records of the Employer as common law employees. In particular, it is expressly
intended that individuals who are not treated as common law employees by the
Employer on its payroll records, or partners or other Self-Employed Individuals
who are treated as independent contractors, are not Eligible Employees and are
excluded from Plan participation even if a court or administrative agency
determines that such individuals are common law employees and not independent
contractors. (c) Employees who are Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2). (d) Employees who are nonresident aliens
(within the meaning of Code Section 7701(b)(1)(B)) and who receive no earned
income (within the 5



--------------------------------------------------------------------------------



 
[exhibit101esop011.jpg]
meaning of Code Section 911(d)(2)) from the Employer which constitutes income
from sources within the United States (within the meaning of Code Section
861(a)(3)). 1.15 "Employee" means any person who is employed by the Employer or
Affiliated Employer. Employee shall include Leased Employees within the meaning
of Code Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are
covered by a plan described in Code Section 414(n)(5) and such Leased Employees
do not constitute more than 20% of the recipient's non-highly compensated work
force. 1.16 "Employer" means MidWestOne Financial Group, Inc. and any successor
which shall maintain this Plan; and any predecessor which has maintained this
Plan. The Employer is a "C" corporation with principal offices in the State of
Iowa. In addition, where appropriate, the term Employer shall include any
Participating Employer (as defined in Section 12.1) which shall adopt this Plan.
1.17 "ESOP" means an employee stock ownership plan that meets the requirements
of Code Section 4975(e)(7) and Regulation 54.4975-11. 1.18 "Fiduciary" means any
person who (a) exercises any discretionary authority or discretionary control
respecting management of the Plan or exercises any authority or control
respecting management or disposition of its assets, (b) renders investment
advice for a fee or other compensation, direct or indirect, with respect to any
monies or other property of the Plan or has any authority or responsibility to
do so, or (c) has any discretionary authority or discretionary responsibility in
the administration of the Plan. 1.19 "Fiscal Year" means the Employer's
accounting year of 12 months commencing on January 1 of each year and ending the
following December 31. 1.20 "Forfeiture" means that portion of a Participant's
Account that is not Vested, and occurs on the earlier of: (a) the distribution
of the entire Vested portion of the Participant's Account of a Former
Participant who has severed employment with the Employer. For purposes of this
provision, if the Former Participant has a Vested benefit of zero, then such
Former Participant shall be deemed to have received a distribution of such
Vested benefit as of the year in which the severance of employment occurs, or
(b) the last day of the Plan Year in which a Former Participant who has severed
employment with the Employer incurs five (5) consecutive 1-Year Breaks in
Service. Regardless of the preceding provisions, if a Former Participant is
eligible to share in the allocation of Employer contributions or Forfeitures in
the year in which the Forfeiture would otherwise occur, then the Forfeiture will
not occur until the end of the first Plan Year for which the Former Participant
is not eligible to share in the allocation of Employer contributions or
Forfeitures. Furthermore, the term "Forfeiture" shall also include amounts
deemed to be Forfeitures pursuant to any other provision of this Plan. 6



--------------------------------------------------------------------------------



 
[exhibit101esop012.jpg]
1.21 "Former Participant" means a person who has been a Participant, but who has
ceased to be a Participant for any reason. 1.22 "415 Compensation" with respect
to any Participant means such Participant's wages, salaries, fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that
the amounts are includible in gross income (including, but not limited to,
amounts would have been received and includible in gross income but for an
election under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k),
or 457(b)), plus Military Differential Pay, for Limitation Years beginning on or
after January 1, 2009, commissions paid salesmen, compensation for services on
the basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan (as described in Regulation 1.62-2(c)) for a Plan Year. "415
Compensation" shall exclude (a)(1) contributions made by the Employer to a plan
of deferred compensation to the extent that, the contributions are not
includible in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee's gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
and (d) other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the gross income of the
Employee). Notwithstanding the above, the determination of 415 Compensation
shall be made by: (a) including amounts not includible in gross income under
Code Section 125 shall be deemed to include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that the Participant has other health coverage, provided the
Employer does not request or collect information regarding the Participant's
other health coverage as part of the enrollment process for the health plan. (b)
effective for Limitation Years beginning on and after July 1, 2007, making the
following adjustments for amounts that are paid after the Participant's
severance from employment with the Employer. Any other payment of compensation
paid after severance of employment that is not described in the following types
of compensation is not considered compensation within the meaning of Code
Section 415(c)(3), even if payment is made within the time period specified
above. 7



--------------------------------------------------------------------------------



 
[exhibit101esop013.jpg]
(1) 415 Compensation shall include regular pay after severance of employment if:
(i) The payment is regular compensation for services during the Participant's
regular working hours, or compensation for services outside the Participant's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and (ii) The payment would have been paid to
the Participant prior to a severance from employment if the Participant had
continued in employment with the Employer, and (iii) The payment is made by the
later of 2 1/2 months after a Participant's severance from employment with the
Employer or the end of the Limitation Year that includes the date of the
Participant's severance from employment with the Employer. (2) Leave cash-outs
shall be included in 415 Compensation if those amounts would have been included
in the definition of 415 Compensation if they were paid prior to the
Participant's severance from employment with the Employer and the amounts are
for unused accrued bona fide sick, vacation, or other leave, but only if the
Participant would have been able to use the leave if employment had continued,
and such amounts are paid by the later of 2 1/2 months after a Participant's
severance from employment with the Employer or the end of the Limitation Year
that includes the date of the Participant's severance from employment with the
Employer, and represents. (3) Deferred compensation shall be included in 415
Compensation if those amounts would have been included in the definition of 415
Compensation if they were paid prior to the Participant's severance from
employment with the Employer maintaining the Plan and the amounts are received
pursuant to a nonqualified unfunded deferred compensation plan, but only if the
payment would have been paid if the Participant had continued in employment with
the Employer and only to the extent that the payment is includible in the
Participant's gross income, and such payment is made by the later of 2 1/2
months after a Participant's severance from employment with the Employer or the
end of the Limitation Year that includes the date of the Participant's severance
from employment with the Employer. 1.23 "Highly Compensated Employee" means an
Employee described in Code Section 414(q) and the Regulations thereunder, and
generally means any Employee who: (a) was a "five percent owner" as defined in
Section 1.27(b) at any time during the "determination year" or the "look-back
year"; or 8



--------------------------------------------------------------------------------



 
[exhibit101esop014.jpg]
(b) for the "look-back year" had "415 Compensation" from the Employer in excess
of $80,000. The $80,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996. The "determination year" means the Plan Year
for which testing is being performed, and the "look back year" means the
immediately preceding twelve (12) month period. A highly compensated former
Employee is based on the rules applicable to determining Highly Compensated
Employee status as in effect for the "determination year," in accordance with
Regulation 1.414(q)-1T, A-4 and IRS Notice 97-45 (or any superseding guidance).
In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. If a Nonresident Alien Employee has U.S. source income, that Employee
is treated as satisfying this definition if all of such Employee's U.S. source
income from the Employer is exempt from U.S. income tax under an applicable
income tax treaty. Additionally, all Affiliated Employers shall be taken into
account as a single employer and Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code Section 414(n)(5) and
are not covered in any qualified plan maintained by the Employer. The exclusion
of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer's retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the "determination year." 1.24 "Highly
Compensated Participant" means any Highly Compensated Employee who is eligible
to participate in the component of the Plan being tested. 1.25 "Hour of Service"
means (1) each hour for which an Employee is directly or indirectly compensated
or entitled to compensation by the Employer for the performance of duties (these
hours will be credited to the Employee for the computation period in which the
duties are performed); (2) each hour for which an Employee is directly or
indirectly compensated or entitled to compensation by the Employer (irrespective
of whether the employment relationship has terminated) for reasons other than
performance of duties (such as vacation, holidays, sickness, jury duty,
disability, lay-off, military duty or leave of absence) during the applicable
computation period (these hours will be calculated and credited pursuant to
Department of Labor regulation 2530.200b-2 which is incorporated herein by
reference); (3) each hour for which back pay is awarded or agreed to by the
Employer without regard to mitigation of damages (these hours will be credited
to the Employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award,
agreement or payment is made). The same Hours of Service shall not be credited
both under (1) or (2), as the case may be, and under (3). Notwithstanding (2)
above, (i) no more than 501 Hours of Service are required to be credited to an
Employee on account of any single continuous period during which the Employee
performs no duties (whether or not such period occurs in a single computation
period); 9



--------------------------------------------------------------------------------



 
[exhibit101esop015.jpg]
(ii) an hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed is not
required to be credited to the Employee if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable worker's
compensation, or unemployment compensation or disability insurance laws; and
(iii) Hours of Service are not required to be credited for a payment which
solely reimburses an Employee for medical or medically related expenses incurred
by the Employee. For purposes of (2) above, a payment shall be deemed to be made
by or due from the Employer regardless of whether such payment is made by or due
from the Employer directly, or indirectly through, among others, a trust fund,
or insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate. For purposes of this Section, Hours of Service will
be credited for employment with other Affiliated Employers. The provisions of
Department of Labor regulations 2530.200b-2(b) and (c) are incorporated herein
by reference. 1.26 "Investment Manager" means any Fiduciary described in Act
Section 3(38). 1.27 "Key Employee" means an Employee as defined in Code Section
416(i) and the Regulations thereunder. Generally, any Employee or former
Employee (as well as each of the Employee's or former Employee's Beneficiaries)
is considered a Key Employee if the Employee's or former Employee's, at any time
during the Plan Year that contains the "determination date" (within the meaning
of Section 10.2) has been included in one of the following categories: (a) an
officer of the Employer (as that term is defined within the meaning of the
Regulations under Code Section 416) having annual "415 Compensation" greater
than $130,000 (as adjusted under Code Section 416(i)(1)). (b) a "five percent
owner" of the Employer. "Five percent owner" means any person who owns (or is
considered as owning within the meaning of Code Section 318) more than five
percent (5%) of the outstanding stock of the Employer or stock possessing more
than five percent (5%) of the total combined voting power of all stock of the
Employer or, in the case of an unincorporated business, any person who owns more
than five percent (5%) of the capital or profits interest in the Employer. (c) a
"one percent owner" of the Employer having an annual "415 Compensation" from the
Employer of more than $150,000. "One percent owner" means any person who owns
(or is considered as owning within the meaning of Code Section 318) more than
one percent (1%) of the outstanding stock of the Employer or stock possessing
more than one percent (1%) of the total combined voting power of all stock of
the Employer or, in the case of an unincorporated business, any person who owns
more than one percent (1%) of the capital or profits interest in the Employer.
10



--------------------------------------------------------------------------------



 
[exhibit101esop016.jpg]
For purposes of this Section, the determination of "415 Compensation" shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code Section 414(h)(2)
that are treated as Employer contributions. In determining percentage ownership
hereunder, employers that would otherwise be aggregated under Code Sections
414(b), (c), (m) and (o) shall be treated as separate employers. In determining
whether an individual has 415 Compensation of more than $150,000 or $130,000 as
adjusted, 415 Compensation from each employer required to be aggregated under
Code Sections 414(b), (c), (m) and (o) shall be taken into account. 1.28 "Late
Retirement Date" means a Participant's actual Retirement Date after having
reached Normal Retirement Date. 1.29 "Leased Employee" means any person (other
than an Employee of the recipient Employer) who pursuant to an agreement between
the recipient Employer and any other person or entity ("leasing organization")
has performed services for the recipient (or for the recipient and related
persons determined in accordance with Code Section 414(n)(6)) on a substantially
full time basis for a period of at least one year, and such services are
performed under primary direction or control by the recipient Employer.
Contributions or benefits provided a Leased Employee by the leasing organization
which are attributable to services performed for the recipient Employer shall be
treated as provided by the recipient Employer. Furthermore, Compensation for a
Leased Employee shall only include Compensation from the leasing organization
that is attributable to services performed for the recipient Employer. A Leased
Employee shall not be considered an Employee of the recipient Employer: (a) if
such employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least 10% of compensation, as
defined in Code Section 415(c)(3); (2) immediate participation; (3) full and
immediate vesting; and (b) if Leased Employees do not constitute more than 20%
of the recipient Employer's nonhighly compensated work force. 1.30 "Military
Differential Pay" means any differential wage payments made to an individual
that represents an amount which, when added to the individual's military pay,
approximates the amount of compensation that was paid to the individual while
working for the Employer. Notwithstanding the preceding sentence, for
compensation determination periods beginning after December 31, 2008, an
individual receiving a differential wage payment, as defined by Code Section
3401(h)(2), is treated as an Employee of the Employer making the payment, and
the differential wage payment is treated as 415 Compensation. 11



--------------------------------------------------------------------------------



 
[exhibit101esop017.jpg]
The Plan is not treated as failing to meet the requirements of any provision
described in Code Section 414(u)(1)(C) (or corresponding Plan provisions) by
reason of any contribution or benefit which is based on the differential wage
payment. The preceding sentence applies only if all Employees of the Employer
performing service in the uniformed services described in Code Section
3401(h)(2)(A) are entitled to receive differential wage payments (as defined in
Code Section 3401(h)(2)) on reasonably equivalent terms and, if eligible to
participate in a retirement plan maintained by the Employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code Sections 410(b)(3), (4), and (5)). 1.31 "Non-Highly Compensated
Participant" means any Participant who is not a Highly Compensated Employee. A
Participant is a Non-Highly Compensated Participant for a particular Plan Year
if such Participant does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year. 1.32 "Non-Key Employee" means any
Employee or former Employee (and such Employee's or former Employee's
Beneficiaries) who is not a Key Employee. 1.33 "Normal Retirement Age" means the
Participant's 65 birthday. A Participant shall become fully Vested in the
Participant's Account upon attaining Normal Retirement Age (if the Participant
is an Employee on or after such date). 1.34 "Normal Retirement Date" means the
Participant's Normal Retirement Age. 1.35 "1-Year Break in Service" means the
applicable computation period during which an Employee has not completed more
than 500 Hours of Service with the Employer. Further, solely for the purpose of
determining whether a Participant has incurred a 1-Year Break in Service, Hours
of Service shall be recognized for "authorized leaves of absence" and "maternity
and paternity leaves of absence." Years of Service and 1-Year Breaks in Service
shall be measured on the same computation period. "Authorized leave of absence"
means an unpaid, temporary cessation from active employment with the Employer
pursuant to an established nondiscriminatory policy, whether occasioned by
illness, military service, or any other reason. A "maternity or paternity leave
of absence" means an absence from work for any period by reason of the
Employee's pregnancy, birth of the Employee's child, placement of a child with
the Employee in connection with the adoption of such child, or any absence for
the purpose of caring for such child for a period immediately following such
birth or placement. For this purpose, Hours of Service shall be credited for the
computation period in which the absence from work begins, only if credit
therefore is necessary to prevent the Employee from incurring a 1-Year Break in
Service, or, in any other case, in the immediately following computation period.
The Hours of Service credited for a "maternity or paternity leave of absence"
shall be those which would normally have been credited but for such absence, or,
in any case in which the Administrator is unable to determine such hours
normally credited, eight (8) Hours of Service per day. The total Hours of
Service required to be credited for a "maternity or paternity leave of absence"
shall not exceed the number of Hours of Service needed to prevent the Employee
from incurring a 1-Year Break in Service. 12



--------------------------------------------------------------------------------



 
[exhibit101esop018.jpg]
1.36 "Other Investments Account" means the account of a Participant which is
credited with such Participant's share of the net gain (or loss) of the Plan and
Employer contributions in other than Company Stock and which is debited with
payments made to pay for Company Stock. 1.37 "Participant" means any Eligible
Employee who participates in the Plan and has not for any reason become
ineligible to participate further in the Plan. 1.38 "Participant's Account"
means the account established and maintained by the Administrator for each
Participant with respect to such Participant's total interest in the Plan and
Trust resulting from the Employer contributions. 1.39 "Participant's Account
Balance" means the account balance as of the last Valuation Date in the calendar
year immediately preceding the Distribution Calendar Year (valuation calendar
year) increased by the amount of any contributions made and allocated or
Forfeitures allocated to the account balance as of dates in the valuation
calendar year after the Valuation Date and decreased by distributions made in
the valuation calendar year after the Valuation Date. The account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the Distribution Calendar
Year if distributed or transferred in the valuation calendar year. 1.40 "Plan"
means this instrument, including all amendments thereto. 1.41 "Plan Year" means
the Plan's accounting year of twelve (12) months commencing on January 1 of each
year and ending the following December 31. 1.42 "Regulation" means the Income
Tax Regulations as promulgated by the Secretary of the Treasury or a delegate of
the Secretary of the Treasury, and as amended from time to time. 1.43 "Retired
Participant" means a person who has been a Participant, but who has become
entitled to retirement benefits under the Plan. 1.44 "Retirement Date" means the
date as of which a Participant retires for reasons other than Total and
Permanent Disability, whether such retirement occurs on a Participant's Normal
Retirement Date or Late Retirement Date (see Section 7.1). 1.45 "Terminated
Participant" means a person who has been a Participant, but whose employment has
been terminated other than by death, Total and Permanent Disability or
retirement. 1.46 "Top Heavy Plan" means a plan described in Section 10.2(a).
1.47 "Top Heavy Plan Year" means a Plan Year during which the Plan is a Top
Heavy Plan. 1.48 "Total and Permanent Disability" means a physical or mental
condition of a Participant resulting from bodily injury, disease, or mental
disorder which renders such Participant incapable of continuing usual and
customary employment with the Employer. The 13



--------------------------------------------------------------------------------



 
[exhibit101esop019.jpg]
disability of a Participant shall be determined by a licensed physician chosen
by the Administrator. The determination shall be applied uniformly to all
Participants. 1.49 "Trustee" means the person or entity named as trustee herein
or in any separate trust forming a part of this Plan, and any successors. 1.50
"Trust Fund" means the assets of the Plan and Trust as the same shall exist from
time to time. 1.51 "Valuation Date" means the Anniversary Date and may include
any other date or dates deemed necessary or appropriate by the Administrator for
the valuation of the Participant's accounts during the Plan Year, which may
include any day that the Trustee, any transfer agent appointed by the Trustee or
the Employer or any stock exchange used by such agent, are open for business.
1.52 "Vested" means the nonforfeitable portion of any account maintained on
behalf of a Participant. 1.53 "Year of Service" means the computation period of
twelve (12) consecutive months, herein set forth, during which an Employee has
at least 1000 Hours of Service. For purposes of eligibility for participation,
the initial computation period shall begin with the date on which the Employee
first performs an Hour of Service. The participation computation period
beginning after a 1-Year Break in Service shall be measured from the date on
which an Employee again performs an Hour of Service. The participation
computation period shall shift to the Plan Year which includes the anniversary
of the date on which the Employee first performed an Hour of Service. If there
is a shift to the Plan Year, then an Employee who is credited with the required
Hours of Service in both the initial computation period (or the computation
period beginning after a 1-Year Break in Service) and the Plan Year which
includes the anniversary of the date on which the Employee first performed an
Hour of Service, shall be credited with two (2) Years of Service for purposes of
eligibility to participate. For vesting purposes, the computation periods shall
be the Plan Year, including periods prior to the Effective Date of the Plan. The
computation period shall be the Plan Year if not otherwise set forth herein.
Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c). However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year. Years of Service with Iowa State Bank & Trust, First State Bank (Conrad),
MidWestOne Investment Services, Inc., Cook & Son Agency, Inc., and ISB Financial
shall be recognized. Years of Service with any Affiliated Employer shall be
recognized. 14



--------------------------------------------------------------------------------



 
[exhibit101esop020.jpg]
ARTICLE II ADMINISTRATION 2.1 POWERS AND RESPONSIBILITIES OF THE EMPLOYER (a) In
addition to the general powers and responsibilities otherwise provided for in
this Plan, the Employer shall be empowered to appoint and remove the Trustee and
the Administrator from time to time as it deems necessary for the proper
administration of the Plan to ensure that the Plan is being operated for the
exclusive benefit of the Participants and their Beneficiaries in accordance with
the terms of the Plan, the Code, and the Act. The Employer may appoint counsel,
specialists, advisers, agents (including any nonfiduciary agent) and other
persons as the Employer deems necessary or desirable in connection with the
exercise of its fiduciary duties under this Plan. The Employer may compensate
such agents or advisers from the assets of the Plan as fiduciary expenses (but
not including any business (settlor) expenses of the Employer), to the extent
not paid by the Employer. (b) The Employer may, by written agreement or
designation, appoint at its option an Investment Manager (qualified under the
Investment Company Act of 1940 as amended), investment adviser, or other agent
to provide direction to the Trustee with respect to any or all of the Plan
assets. Such appointment shall be given by the Employer in writing in a form
acceptable to the Trustee and shall specifically identify the Plan assets with
respect to which the Investment Manager or other agent shall have authority to
direct the investment. (c) The Employer shall establish a "funding policy and
method," i.e., it shall determine whether the Plan has a short run need for
liquidity (e.g., to pay benefits) or whether liquidity is a long run goal and
investment growth (and stability of same) is a more current need, or shall
appoint a qualified person to do so. The Employer or its delegate shall
communicate such needs and goals to the Trustee, who shall coordinate such Plan
needs with its investment policy. The communication of such a "funding policy
and method" shall not, however, constitute a directive to the Trustee as to the
investment of the Trust Funds. Such "funding policy and method" shall be
consistent with the objectives of this Plan and with the requirements of Title I
of the Act. (d) The Employer shall periodically review the performance of any
Fiduciary or other person to whom duties have been delegated or allocated by it
under the provisions of this Plan or pursuant to procedures established
hereunder. This requirement may be satisfied by formal periodic review by the
Employer or by a qualified person specifically designated by the Employer,
through day-to-day conduct and evaluation, or through other appropriate ways.
(e) The Employer will furnish Plan Fiduciaries and Participants with notices and
information statements when voting rights must be exercised pursuant to Section
8.4. 15



--------------------------------------------------------------------------------



 
[exhibit101esop021.jpg]
2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY The Employer shall be the
Administrator. The Employer may appoint any person, including, but not limited
to, the Employees of the Employer, to perform the duties of the Administrator.
Any person so appointed shall signify acceptance by filing written acceptance
with the Employer. Upon the resignation or removal of any individual performing
the duties of the Administrator, the Employer may designate a successor. 2.3
ALLOCATION AND DELEGATION OF RESPONSIBILITIES If more than one person is
appointed as Administrator, the responsibilities of each Administrator may be
specified by the Employer and accepted in writing by each Administrator. In the
event that no such delegation is made by the Employer, the Administrators may
allocate the responsibilities among themselves, in which event the
Administrators shall notify the Employer and the Trustee in writing of such
action and specify the responsibilities of each Administrator. The Trustee
thereafter shall accept and rely upon any documents executed by the appropriate
Administrator until such time as the Employer or the Administrators file with
the Trustee a written revocation of such designation. 2.4 POWERS AND DUTIES OF
THE ADMINISTRATOR The primary responsibility of the Administrator is to
administer the Plan for the exclusive benefit of the Participants and their
Beneficiaries, subject to the specific terms of the Plan. The Administrator
shall administer the Plan in accordance with its terms and shall have the power
and discretion to construe the terms of the Plan and to determine all questions
arising in connection with the administration, interpretation, and application
of the Plan. Any such determination by the Administrator shall be conclusive and
binding upon all persons. The Administrator may establish procedures, correct
any defect, supply any information, or reconcile any inconsistency in such
manner and to such extent as shall be deemed necessary or advisable to carry out
the purpose of the Plan; provided, however, that any procedure, discretionary
act, interpretation or construction shall be done in a nondiscriminatory manner
based upon uniform principles consistently applied and shall be consistent with
the intent that the Plan shall continue to be deemed a qualified plan under the
terms of Code Section 401(a), and shall comply with the terms of the Act and all
regulations issued pursuant thereto. The Administrator shall have all powers
necessary or appropriate to accomplish the Administrator's duties under the
Plan. The Administrator shall be charged with the duties of the general
administration of the Plan as set forth under the terms of the Plan, including,
but not limited to, the following: (a) the discretion to determine all questions
relating to the eligibility of Employees to participate or remain a Participant
hereunder and to receive benefits under the Plan; (b) to compute, certify, and
direct the Trustee with respect to the amount and the kind of benefits to which
any Participant shall be entitled hereunder; (c) to authorize and direct the
Trustee with respect to all nondiscretionary or otherwise directed disbursements
from the Trust; 16



--------------------------------------------------------------------------------



 
[exhibit101esop022.jpg]
(d) to maintain all necessary records for the administration of the Plan; (e) to
interpret the provisions of the Plan and to make and publish such rules for
regulation of the Plan as are consistent with the terms hereof; (f) to determine
the size and type of any Contract to be purchased from any insurer, and to
designate the insurer from which such Contract shall be purchased; (g) to
compute and certify to the Employer and to the Trustee from time to time the
sums of money necessary or desirable to be contributed to the Plan; (h) to
consult with the Employer and the Trustee regarding the short and long-term
liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;
(i) to establish and communicate to Participants a procedure for allowing each
Participant to direct the Trustee as to the distribution of such Participant's
Company Stock Account pursuant to Section 4.5; (j) to establish and communicate
to Participants a procedure and method to insure that each Participant will vote
Company Stock allocated to such Participant's Company Stock Account pursuant to
Section 8.4; (k) to determine the validity of, and take appropriate action with
respect to, any qualified domestic relations order received by it; and (l) to
assist any Participant regarding the Participant's rights, benefits, or
elections available under the Plan. 2.5 RECORDS AND REPORTS The Administrator
shall keep a record of all actions taken and shall keep all other books of
account, records, policies, and other data that may be necessary for proper
administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law. 2.6 APPOINTMENT OF
ADVISERS The Administrator, or the Trustee with the consent of the
Administrator, may appoint counsel, specialists, advisers, agents (including
nonfiduciary agents) and other persons as the Administrator or the Trustee deems
necessary or desirable in connection with the administration of this Plan,
including but not limited to agents and advisers to assist with the
administration and management of the Plan, and thereby to provide, among such
other duties as the Administrator may appoint, assistance with maintaining Plan
records and the providing of investment information to the Plan's investment
fiduciaries. 17



--------------------------------------------------------------------------------



 
[exhibit101esop023.jpg]
2.7 PAYMENT OF EXPENSES All expenses of administration may be paid out of the
Trust Fund unless paid by the Employer. Such expenses shall include any expenses
incident to the functioning of the Administrator, or any person or persons
retained or appointed by any Named Fiduciary incident to the exercise of their
duties under the Plan, including, but not limited to, fees of accountants,
counsel, Investment Managers, and other specialists and their agents, the costs
of any bonds required pursuant to Act Section 412, and other costs of
administering the Plan. Until paid, the expenses shall constitute a liability of
the Trust Fund. 2.8 CLAIMS PROCEDURE Claims for benefits under the Plan may be
filed in writing with the Administrator. Written or electronic notice of the
disposition of a claim shall be furnished to the claimant within 90 days (45
days if the claim involves disability benefits) after the application is filed,
or such period as is required by applicable law or Department of Labor
regulation. In the event the claim is denied, the reasons for the denial shall
be specifically set forth in the notice in language calculated to be understood
by the claimant, pertinent provisions of the Plan shall be cited, and, where
appropriate, an explanation as to how the claimant can perfect the claim will be
provided. In addition, the claimant shall be furnished with an explanation of
the Plan's claims review procedure. 2.9 CLAIMS REVIEW PROCEDURE Any Employee,
former Employee, or Beneficiary of either, who has been denied a benefit by a
decision of the Administrator pursuant to Section 2.8 shall be entitled to
request the Administrator to give further consideration to a claim by filing
with the Administrator a written request for a hearing. Such request, together
with a written statement of the reasons why the claimant believes the claim
should be allowed, shall be filed with the Administrator no later than 60 days
(45 days if the denied benefit involves disability benefits) after receipt of
the written or electronic notification provided for in Section 2.8. The
Administrator shall then conduct a hearing within the next 60 days (45 days if
the claim involves disability benefits), at which the claimant may be
represented by an attorney or any other representative of such claimant's
choosing and expense and at which the claimant shall have an opportunity to
submit written and oral evidence and arguments in support of the claim. At the
hearing the claimant or the claimant's representative shall have an opportunity
to review all documents in the possession of the Administrator which are
pertinent to the claim at issue and its disallowance. Either the claimant or the
Administrator may cause a court reporter to attend the hearing and record the
proceedings. In such event, a complete written transcript of the proceedings
shall be furnished to both parties by the court reporter. The full expense of
any such court reporter and such transcripts shall be borne by the party causing
the court reporter to attend the hearing. A final decision as to the allowance
of the claim shall be made by the Administrator within 60 days (45 days if the
claim involves disability benefits) of receipt of the appeal (unless there has
been an extension of 60 days (45 days if the claim involves disability benefits)
due to special circumstances, provided the delay and the special circumstances
occasioning it are communicated to the claimant within the 60 day period (45 day
period if the claim involves disability benefits)). Such communication shall be
written in a manner calculated to be understood by the claimant and shall
include 18



--------------------------------------------------------------------------------



 
[exhibit101esop024.jpg]
specific reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based. ARTICLE III ELIGIBILITY 3.1
CONDITIONS OF ELIGIBILITY Any Eligible Employee who has completed one (1) Year
of Service and has attained age 18 shall be eligible to participate hereunder as
of the date such Employee has satisfied such requirements. However, any Employee
who was a Participant in the Plan prior to the effective date of this amendment
and restatement shall continue to participate in the Plan. 3.2 EFFECTIVE DATE OF
PARTICIPATION An Eligible Employee shall become a Participant effective as of
the earlier of the first day of the Plan Year or the first day of the seventh
month of such Plan Year coinciding with or next following the date such Employee
met the eligibility requirements of Section 3.1, provided said Employee was
still employed as of such date (or if not employed on such date, as of the date
of rehire if a 1-Year Break in Service has not occurred or, if later, the date
that the Employee would have otherwise entered the Plan had the Employee not
terminated employment). If an Eligible Employee satisfies the Plan's eligibility
requirement conditions by reason of recognition of service with a predecessor
employer, such Employee will become a Participant as of the day the Plan credits
service with a predecessor employer or, if later, the date the Employee would
have otherwise entered the Plan had the service with the predecessor employer
been service with the Employer. If an Employee, who has satisfied the Plan's
eligibility requirements and would otherwise have become a Participant, shall go
from a classification of a noneligible Employee to an Eligible Employee, such
Employee shall become a Participant on the date such Employee becomes an
Eligible Employee or, if later, the date that the Employee would have otherwise
entered the Plan had the Employee always been an Eligible Employee. If an
Employee, who has satisfied the Plan's eligibility requirements and would
otherwise become a Participant, shall go from a classification of an Eligible
Employee to a noneligible class of Employees, such Employee shall become a
Participant in the Plan on the date such Employee again becomes an Eligible
Employee, or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee always been an Eligible Employee. However, if such
Employee incurs a 1-Year Break in Service, eligibility will be determined under
the Break in Service rules set forth in Section 3.5. 3.3 DETERMINATION OF
ELIGIBILITY The Administrator shall determine the eligibility of each Employee
for participation in the Plan based upon information furnished by the Employer.
Such determination shall be conclusive and binding upon all persons, as long as
the same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.9. 19



--------------------------------------------------------------------------------



 
[exhibit101esop025.jpg]
3.4 TERMINATION OF ELIGIBILITY In the event a Participant shall go from a
classification of an Eligible Employee to an ineligible Employee, such Former
Participant shall continue to vest in the Plan for each Year of Service
completed while a noneligible Employee, until such time as the Participant's
Account shall be forfeited or distributed pursuant to the terms of the Plan.
Additionally, the Former Participant's interest in the Plan shall continue to
share in the earnings of the Trust Fund. 3.5 REHIRED EMPLOYEES AND BREAKS IN
SERVICE (a) If any Participant becomes a Former Participant due to severance
from employment with the Employer and is reemployed by the Employer before a
1-Year Break in Service occurs, the Former Participant shall become a
Participant as of the reemployment date. (b) If any Employee becomes a former
Employee due to severance from employment with the Employer and is reemployed
after a 1-Year Break in Service has occurred, Years of Service shall include
Years of Service prior to the 1-Year Break in Service subject to the following
rules: (1) In the case of a former Employee who under the Plan does not have a
nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Years of Service before a period of 1-Year Break in Service will
not be taken into account if the number of consecutive 1-Year Breaks in Service
equal or exceed the greater of (A) five (5) or (B) the aggregate number of
pre-break Years of Service. Such aggregate number of Years of Service will not
include any Years of Service disregarded under the preceding sentence by reason
of prior 1-Year Breaks in Service. (2) A former Employee who has not had Years
of Service before a 1-Year Break in Service disregarded pursuant to (1) above,
shall participate in the Plan as of the date of reemployment. (c) After a Former
Participant who has severed employment with the Employer incurs five (5)
consecutive 1-Year Breaks in Service, the Vested portion of said Former
Participant's Account attributable to pre-break service shall not be increased
as a result of post-break service. In such case, separate accounts will be
maintained as follows: (1) one account for nonforfeitable benefits attributable
to pre-break service; and (2) one account representing the Participant's
Employer derived account balance in the Plan attributable to post-break service.
(d) If any Participant becomes a Former Participant due to severance of
employment with the Employer and is reemployed by the Employer before five (5)
consecutive 1-Year Breaks in Service, and such Former Participant had 20



--------------------------------------------------------------------------------



 
[exhibit101esop026.jpg]
received a distribution of the entire Vested interest prior to reemployment,
then the forfeited account shall be reinstated only if the Former Participant
repays the full amount which had been distributed. Such repayment must be made
before the earlier of five (5) years after the first date on which the
Participant is subsequently reemployed by the Employer or the close of the first
period of five (5) consecutive 1-Year Breaks in Service commencing after the
distribution. If a distribution occurs for any reason other than a severance of
employment, the time for repayment may not end earlier than five (5) years after
the date of distribution. In the event the Former Participant does repay the
full amount distributed, the undistributed forfeited portion of the
Participant's Account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the Valuation Date preceding the distribution.
The source for such reinstatement may be Forfeitures occurring during the Plan
Year. If such source is insufficient, then the Employer will contribute an
amount which is sufficient to restore any such forfeited Accounts provided,
however, that if a discretionary contribution is made for such year, such
contribution shall first be applied to restore any such Accounts and the
remainder shall be allocated in accordance with Section 4.3. If a non-Vested
Former Participant was deemed to have received a distribution and such Former
Participant is reemployed by the Employer before five (5) consecutive 1-Year
Breaks in Service, then such Participant will be deemed to have repaid the
deemed distribution as of the date of reemployment. ARTICLE IV CONTRIBUTION AND
ALLOCATION 4.1 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION (a) For each Plan
Year, the Employer shall contribute to the Plan such amount as shall be
determined by the Employer. (b) The Employer contribution shall not be limited
to years in which the Employer has current or accumulated net profit.
Additionally, to the extent necessary, the Employer shall contribute to the Plan
the amount necessary to provide the top heavy minimum contribution. All
contributions by the Employer shall be made in cash or, if there is no
prohibited transaction within the meaning of Labor regulation 2509.94-3, in such
property as is acceptable to the Trustee. 4.2 TIME OF PAYMENT OF EMPLOYER
CONTRIBUTION The Employer may make its contribution to the Plan for a particular
Plan Year at such time as the Employer, in its sole discretion, determines. If
the Employer makes a contribution for a particular Plan Year after the close of
that Plan Year, the Employer will designate to the Trustee the Plan Year for
which the Employer is making its contribution. 4.3 ALLOCATION OF CONTRIBUTION,
FORFEITURES AND EARNINGS (a) The Administrator shall establish and maintain an
account in the name of each Participant to which the Administrator shall credit
as of each 21



--------------------------------------------------------------------------------



 
[exhibit101esop027.jpg]
Anniversary Date, or other Valuation Date, all amounts allocated to each such
Participant as set forth herein. (b) The Employer shall provide the
Administrator with all information required by the Administrator to make a
proper allocation of the Employer contribution for each Plan Year. Within a
reasonable period of time after the date of receipt by the Administrator of such
information, the Administrator shall allocate such contribution to each
Participant's Account in the same proportion that each such Participant's
Compensation for the year bears to the total Compensation of all Participants
for such year. Only Participants who have completed a Year of Service during the
Plan Year and are actively employed on the last day of the Plan Year shall be
eligible to share in the discretionary contribution for the year. (c) The
Company Stock Account of each Participant shall be credited as of each
Anniversary Date with the Participant's allocable share of Company Stock
(including fractional shares) purchased and paid for by the Plan or contributed
in kind by the Employer. Stock dividends on Company Stock held in the
Participant's Company Stock Account shall be credited to the Participant's
Company Stock Account when paid to the Plan. Cash dividends on Company Stock
held in the Participant's Company Stock Account shall be credited to the
Participant's Other Investments Account when paid to the Plan. Notwithstanding
the above, if the Employer elected to be an S corporation under Code Section
1362(a) and a distribution under Code Section 1368(a) is made, then the
Administrator shall direct that such distribution on S corporation Company Stock
held in the Participant's Company Stock Account shall be credited to the
Participant's Other Investment Account when paid to the Plan. (d) Except as
provided above with respect to stock dividends on Company Stock, as of each
Valuation Date, before the current valuation period allocation of Employer
contributions, any earnings or losses (net appreciation or net depreciation) of
the Trust Fund shall be allocated in the same proportion that each Participant's
and Former Participant's nonsegregated accounts (other than each Participant's
Company Stock Account) bear to the total of all Participants' and Former
Participants' nonsegregated accounts (other than each Participant's Company
Stock Account) as of such date. (e) On or before each Anniversary Date any
amounts which became Forfeitures since the last Anniversary Date may be made
available to reinstate previously forfeited account balances of Former
Participants, if any, in accordance with Section 3.5(d), be used to satisfy any
contribution that may be required pursuant to Section 7.9, or used to pay any
administrative expenses of the Plan. The remaining Forfeitures, if any, shall be
used to reduce the contribution of the Employer hereunder for the Plan Year in
which such Forfeitures occur. 22



--------------------------------------------------------------------------------



 
[exhibit101esop028.jpg]
(f) For any Top Heavy Plan Year, Non-Key Employees not otherwise eligible to
share in the allocation of contributions as provided above, shall receive the
minimum allocation provided for in Section 4.3(h) if eligible pursuant to the
provisions of Section 4.3(j). (g) Notwithstanding the foregoing, Participants
who are not actively employed on the last day of the Plan Year due to Retirement
(Normal or Late), Total and Permanent Disability or death shall not share in the
allocation of contributions for that Plan Year. (h) Minimum Allocations Required
for Top Heavy Plan Years: Notwithstanding the foregoing, for any Top Heavy Plan
Year, the sum of the Employer contributions allocated to the Participant's
Account of each Non-Key Employee shall be equal to at least three percent (3%)
of such Non-Key Employee's "415 Compensation" (reduced by contributions and
forfeitures, if any, allocated to each Non-Key Employee in any defined
contribution plan included with this Plan in a Required Aggregation Group).
However, if (1) the sum of the Employer contributions allocated to the
Participant's Account of each Key Employee for such Top Heavy Plan Year is less
than three percent (3%) of each Key Employee's "415 Compensation" and (2) this
Plan is not required to be included in an Aggregation Group to enable a defined
benefit plan to meet the requirements of Code Section 401(a)(4) or 410, then the
sum of the Employer contributions allocated to the Participant's Account of each
Non-Key Employee shall be equal to the largest percentage allocated to the
Participant's Account of any Key Employee. However, no such minimum allocation
shall be required in this Plan for any Non-Key Employee who participates in
another defined contribution plan subject to Code Section 412 included with this
Plan in a Required Aggregation Group where the other plan provides the minimum
allocation. (i) For purposes of the minimum allocations set forth above, the
percentage allocated to the Participant's Account of any Key Employee shall be
equal to the ratio of the sum of the Employer contributions allocated on behalf
of such Key Employee divided by the "415 Compensation" for such Key Employee.
(j) For any Top Heavy Plan Year, the minimum allocations set forth above shall
be allocated to the Participant's Account of all Non-Key Employees who are
Participants and who are employed by the Employer on the last day of the Plan
Year, including Non-Key Employees who have (1) failed to complete a Year of
Service; (2) failed to receive an allocation of Employer contributions merely
because the Participant's Compensation was less than a stated amount, or (3)
declined to make mandatory contributions (if required) to the Plan. (k) For the
purposes of this Section, "415 Compensation" in excess of $150,000 (or such
other amount provided in the Code) shall be disregarded. Such amount shall be
adjusted for increases in the cost of living in accordance with Code Section
401(a)(17)(B), except that the dollar increase in effect on January 1 of any
calendar year shall be effective for the Plan Year beginning with or within 23



--------------------------------------------------------------------------------



 
[exhibit101esop029.jpg]
such calendar year. If "415 Compensation" for any prior determination period is
taken into account in determining a Participant's minimum benefit for the
current Plan Year, the "415 Compensation" for such determination period is
subject to the applicable annual "415 Compensation" limit in effect for that
prior period. For this purpose, in determining the minimum benefit in Plan Years
beginning on or after January 1, 1989, the annual "415 Compensation" limit in
effect for determination periods beginning before that date is $200,000 (or such
other amount as adjusted for increases in the cost of living in accordance with
Code Section 415(d) for determination periods beginning on or after January 1,
1989, and in accordance with Code Section 401(a)(17)(B) for determination
periods beginning on or after January 1, 1994). For determination periods
beginning prior to January 1, 1989, the $200,000 limit shall apply only for Top
Heavy Plan Years and shall not be adjusted. For any short Plan Year the "415
Compensation" limit shall be an amount equal to the "415 Compensation" limit for
the calendar year in which the Plan Year begins multiplied by the ratio obtained
by dividing the number of full months in the short Plan Year by twelve (12). (l)
Notwithstanding anything in this Section to the contrary, all information
necessary to properly reflect a given transaction may not be available until
after the date specified herein for processing such transaction, in which case
the transaction will be reflected when such information is received and
processed. Subject to express limits that may be imposed under the Code, the
processing of any contribution, distribution or other transaction may be delayed
for any legitimate business reason (including, but not limited to, failure of
systems or computer programs, failure of the means of the transmission of data,
force majeure, the failure of a service provider to timely receive values or
prices, and the correction for errors or omissions or the errors or omissions of
any service provider). The processing date of a transaction will be binding for
all purposes of the Plan. (m) Effective as of the first day of the first Plan
Year beginning in 2007, for benefit accrual purposes, the Plan treats an
individual who dies or becomes disabled (as defined in Section 1.48) while
performing qualified military service with respect to the Employer as if the
individual had resumed employment in accordance with the individual's
reemployment rights under the Uniformed Services Employment and Reemployment
Rights Act (USERRA) on the day preceding death or disability (as the case may
be) and terminated employment on the actual date of death or disability. 4.4
MAXIMUM ANNUAL ADDITIONS (a) Notwithstanding the foregoing, the maximum "annual
additions" credited to a Participant's accounts for any "limitation year" shall
equal the lesser of: (1) $40,000 adjusted annually as provided in Code Section
415(d) pursuant to the Regulations, or (2) one-hundred percent (100%) of the
Participant's "415 Compensation" for such "limitation year." If the Employer
contribution that would otherwise be contributed or allocated to the
Participant's accounts would cause the "annual additions" for the "limitation
year" to exceed the maximum "annual additions," the amount contributed or
allocated will be reduced so that the 24



--------------------------------------------------------------------------------



 
[exhibit101esop030.jpg]
"annual additions" for the "limitation year" will equal the maximum "annual
additions," and any amount in excess of the maximum "annual additions," which
would have been allocated to such Participant may be allocated to other
Participants. For any short "limitation year," the dollar limitation in (1)
above shall be reduced by a fraction, the numerator of which is the number of
full months in the short "limitation year" and the denominator of which is
twelve (12). (b) For purposes of applying the limitations of Code Section 415,
"annual additions" means the sum credited to a Participant's accounts for any
"limitation year" of (1) Employer contributions, (2) Employee contributions, (3)
forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code Section
419A(d)(3)) under a welfare benefit plan (as defined in Code Section 419(e))
maintained by the Employer and (6) allocations under a simplified employee
pension plan. Except, however, the "415 Compensation" percentage limitation
referred to in paragraph (a)(2) above shall not apply to: (1) any contribution
for medical benefits after separation from service (within the meaning of Code
Sections 401(h) or 419A(f)(2)) which is otherwise treated as an "annual
addition," or (2) any amount otherwise treated as an "annual addition" under
Code Section 415(l)(1). (c) For purposes of applying the limitations of Code
Section 415, the transfer of funds from one qualified plan to another is not an
"annual addition." In addition, the following are not Employee contributions for
the purposes of Section 4.4(b): (1) rollover contributions (as defined in Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16)); (2) repayments
of loans made to a Participant from the Plan; (3) repayments of distributions
received by an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4)
repayments of distributions received by an Employee pursuant to Code Section
411(a)(3)(D) (mandatory contributions); and (5) Employee contributions to a
simplified employee pension excludable from gross income under Code Section
408(k)(6). (d) For purposes of applying the limitations of Code Section 415, the
"limitation year" shall be the Plan Year. (e) For the purpose of this Section,
all qualified defined contribution plans (whether terminated or not) ever
maintained by the Employer shall be treated as one defined contribution plan.
(f) For the purpose of this Section, if the Employer is a member of a controlled
group of corporations, trades or businesses under common control (as defined by
Code Section 1563(a) or Code Section 414(b) and (c) as modified by Code Section
415(h)), is a member of an affiliated service group (as defined by Code Section
414(m)), or is a member of a group of entities required to be 25



--------------------------------------------------------------------------------



 
[exhibit101esop031.jpg]
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer. (g) If
this is a plan described in Code Section 413(c) (other than a plan described in
Code Section 414(f)), then all of the benefits or contributions attributable to
a Participant from all of the Employers maintaining this Plan shall be taken
into account in applying the limits of this Section with respect to such
Participant. Furthermore, in applying the limitations of this Section with
respect to such a Participant, the total "415 Compensation" received by the
Participant from all of the Employers maintaining the Plan shall be taken into
account. (h)(1) If a Participant participates in more than one defined
contribution plan maintained by the Employer which have different Anniversary
Dates, the maximum "annual additions" under this Plan shall equal the maximum
"annual additions" for the "limitation year" minus any "annual additions"
previously credited to such Participant's accounts during the "limitation year."
(2) If a Participant participates in both a defined contribution plan subject to
Code Section 412 and a defined contribution plan not subject to Code Section 412
maintained by the Employer which have the same Anniversary Date, "annual
additions" will be credited to the Participant's accounts under the defined
contribution plan subject to Code Section 412 prior to crediting "annual
additions" to the Participant's accounts under the defined contribution plan not
subject to Code Section 412. (3) If a Participant participates in more than one
defined contribution plan not subject to Code Section 412 maintained by the
Employer which have the same Anniversary Date, the maximum "annual additions"
under this Plan shall equal the product of (A) the maximum "annual additions"
for the "limitation year" minus any "annual additions" previously credited under
subparagraphs (1) or (2) above, multiplied by (B) a fraction (i) the numerator
of which is the "annual additions" which would be credited to such Participant's
accounts under this Plan without regard to the limitations of Code Section 415
and (ii) the denominator of which is such "annual additions" for all plans
described in this subparagraph. (i) Notwithstanding anything contained in this
Section to the contrary, the limitations, adjustments and other requirements
prescribed in this Section shall at all times comply with the provisions of Code
Section 415 and the Regulations thereunder. 4.5 DIRECTED INVESTMENT ACCOUNT (a)
Each "Qualified Participant" may elect within ninety (90) days after the close
of each Plan Year during the "Qualified Election Period" to direct the Trustee
in writing as to the distribution in cash and/or Company Stock of 25 percent of
the total number of shares of Company Stock acquired by or contributed to the
Plan that have ever been allocated to such "Qualified Participant's" Company
Stock Account (reduced by the number of shares of 26



--------------------------------------------------------------------------------



 
[exhibit101esop032.jpg]
Company Stock previously distributed in cash and/or Company Stock pursuant to a
prior election). In the case of the election year in which the last election can
be made by the Participant, the preceding sentence shall be applied by
substituting "50 percent" for "25 percent." If the "Qualified Participant"
elects to direct the Trustee as to the distribution of the Participant's Company
Stock Account, such direction shall be effective no later than 180 days after
the close of the Plan Year to which such direction applies. Notwithstanding the
above, if the fair market value (determined pursuant to Section 6.1 at the Plan
Valuation Date immediately preceding the first day on which a "Qualified
Participant" is eligible to make an election) of Company Stock acquired by or
contributed to the Plan and allocated to a "Qualified Participant's" Company
Stock Account is $500 or less, then such Company Stock shall not be subject to
this paragraph. For purposes of determining whether the fair market value
exceeds $500, Company Stock held in accounts of all employee stock ownership
plans (as defined in Code Section 4975(e)(7)) and tax credit employee stock
ownership plans (as defined in Code Section 409(a)) maintained by the Employer
or any Affiliated Employer shall be considered as held by the Plan. (b) For the
purposes of this Section the following definitions shall apply: (1) "Qualified
Participant" means any Employee who has completed ten (10) Years of Service as a
Participant and has attained age 55. (2) "Qualified Election Period" means the
six (6) Plan Year period beginning with the later of (i) the first Plan Year in
which the Participant first became a "Qualified Participant," or (ii) the first
Plan Year beginning after December 31, 1986. 4.6 QUALIFIED MILITARY SERVICE
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service will be provided in accordance with Code Section 414(u).
ARTICLE V FUNDING AND INVESTMENT POLICY 5.1 INVESTMENT POLICY (a) The Plan is
designed to invest primarily in Company Stock. (b) With due regard to
subparagraph (a) above, the Administrator may also direct the Trustee to invest
funds under the Plan in other property described in the Trust or in life
insurance policies to the extent permitted by subparagraph (c) below, or the
Trustee may hold such funds in cash or cash equivalents. 27



--------------------------------------------------------------------------------



 
[exhibit101esop033.jpg]
(c) With due regard to subparagraph (a) above, the Administrator may also direct
the Trustee to invest funds under the Plan in insurance policies on the life of
any "keyman" Employee. The proceeds of a "keyman" insurance policy may not be
used for the repayment of any indebtedness owed by the Plan which is secured by
Company Stock. In the event any "keyman" insurance is purchased by the Trustee,
the premiums paid thereon during any Plan Year, net of any policy dividends and
increases in cash surrender values, shall be treated as the cost of Plan
investment and any death benefit or cash surrender value received shall be
treated as proceeds from an investment of the Plan. (d) The Plan may not
obligate itself to acquire Company Stock from a particular holder thereof at an
indefinite time determined upon the happening of an event such as the death of
the holder. (e) The Plan may not obligate itself to acquire Company Stock under
a put option binding upon the Plan. However, at the time a put option is
exercised, the Plan may be given an option to assume the rights and obligations
of the Employer under a put option binding upon the Employer. (f) All purchases
of Company Stock shall be made at a price which, in the judgment of the
Administrator, does not exceed the fair market value thereof. All sales of
Company Stock shall be made at a price which, in the judgment of the
Administrator, is not less than the fair market value thereof. The valuation
rules set forth in Article VI shall be applicable. 5.2 TRANSACTIONS INVOLVING
COMPANY STOCK (a) No portion of the Trust Fund attributable to (or allocable in
lieu of) Company Stock acquired by the Plan in a sale to which Code Section 1042
applies may accrue or be allocated directly or indirectly under any plan
maintained by the Employer meeting the requirements of Code Section 401(a): (1)
during the "Nonallocation Period," for the benefit of (i) any taxpayer who makes
an election under Code Section 1042(a) with respect to Company Stock, (ii) any
individual who is related to the taxpayer (within the meaning of Code Section
267(b)), or (2) for the benefit of any other person who owns (after application
of Code Section 318(a) applied without regard to the employee trust exception in
Code Section 318(a)(2)(B)(i)) more than 25 percent of (i) any class of
outstanding stock of the Employer or Affiliated Employer which issued such
Company Stock, or (ii) the total value of any class of outstanding stock of the
Employer or Affiliated Employer. 28



--------------------------------------------------------------------------------



 
[exhibit101esop034.jpg]
(b) Except, however, subparagraph (a)(1)(ii) above shall not apply to lineal
descendants of the taxpayer, provided that the aggregate amount allocated to the
benefit of all such lineal descendants during the "Nonallocation Period" does
not exceed more than five (5) percent of the Company Stock (or amounts allocated
in lieu thereof) held by the Plan which are attributable to a sale to the Plan
by any person related to such descendants (within the meaning of Code Section
267(c)(4)) in a transaction to which Code Section 1042 is applied. (c) A person
shall be treated as failing to meet the stock ownership limitation under
paragraph (a)(2) above if such person fails such limitation: (1) at any time
during the one (1) year period ending on the date of sale of Company Stock to
the Plan, or (2) on the date as of which Company Stock is allocated to
Participants in the Plan. (d) For purposes of this Section, "Nonallocation
Period" means the period beginning on the date of the sale of the Company Stock
and ending on the date which is ten (10) years after the date of sale. (e)
Notwithstanding any provision of this Section to the contrary, a sale to which
Code Section 1042 applies shall not be made during the period in which the
Employer has elected to be an S corporation under Code Section 1362(a). ARTICLE
VI VALUATIONS 6.1 VALUATION OF THE TRUST FUND The Administrator shall direct the
Trustee, as of each Valuation Date, to determine the net worth of the assets
comprising the Trust Fund as it exists on the Valuation Date. In determining
such net worth, the Trustee shall value the assets comprising the Trust Fund at
their fair market value (or their contractual value in the case of a Contract or
Policy) as of the Valuation Date and shall deduct all expenses for which the
Trustee has not yet obtained reimbursement from the Employer or the Trust Fund.
6.2 METHOD OF VALUATION Valuations must be made in good faith and based on all
relevant factors for determining the fair market value of securities. In the
case of a transaction between a Plan and a disqualified person, value must be
determined as of the date of the transaction. For all other Plan purposes, value
must be determined as of the most recent Valuation Date under the Plan. An
independent appraisal will not in itself be a good faith determination of value
in the case of a transaction between the Plan and a disqualified person.
However, in other cases, a determination of fair market value based on at least
an annual appraisal independently arrived at by a person who customarily makes
such appraisals and who is independent of any party to the transaction 29



--------------------------------------------------------------------------------



 
[exhibit101esop035.jpg]
will be deemed to be a good faith determination of value. Company Stock not
readily tradeable on an established securities market shall be valued by an
independent appraiser meeting requirements similar to the requirements of the
Regulations prescribed under Code Section 170(a)(1). ARTICLE VII DETERMINATION
AND DISTRIBUTION OF BENEFITS 7.1 DETERMINATION OF BENEFITS UPON RETIREMENT Every
Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant's Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.3, shall
continue until such Participant's Late Retirement Date. Upon a Participant's
Retirement Date, or as soon thereafter as is practicable, the Trustee shall
distribute, at the election of the Participant, all amounts credited to such
Participant's Account in accordance with Sections 7.5 and 7.6. 7.2 DETERMINATION
OF BENEFITS UPON DEATH (a) Upon the death of a Participant before the
Participant's Retirement Date or other termination of employment, all amounts
credited to such Participant's Account shall become fully Vested. If elected,
distribution of the Participant's Account shall commence not later than one (1)
year after the close of the Plan Year in which such Participant's death occurs.
The Administrator shall direct the Trustee, in accordance with the provisions of
Sections 7.5 and 7.6, to distribute the value of the deceased Participant's
accounts to the Participant's Beneficiary. (b) Upon the death of a Former
Participant, the Administrator shall direct the Trustee, in accordance with the
provisions of Sections 7.5 and 7.6, to distribute any remaining Vested amounts
credited to the accounts of a deceased Former Participant to such Former
Participant's Beneficiary. (c) The Administrator may require such proper proof
of death and such evidence of the right of any person to receive payment of the
value of the account of a deceased Participant or Former Participant as the
Administrator may deem desirable. The Administrator's determination of death and
of the right of any person to receive payment shall be conclusive. (d) The
Beneficiary of the death benefit payable pursuant to this Section shall be the
Participant's spouse. Except, however, the Participant may designate a
Beneficiary other than the spouse if: (1) the spouse has waived the right to be
the Participant's Beneficiary, or 30



--------------------------------------------------------------------------------



 
[exhibit101esop036.jpg]
(2) the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no "qualified domestic relations order" as defined in Code Section
414(p) which provides otherwise), or (3) the Participant has no spouse, or (4)
the spouse cannot be located. In such event, the designation of a Beneficiary
shall be made on a form satisfactory to the Administrator. A Participant may at
any time revoke a designation of a Beneficiary or change a Beneficiary by filing
written (or in such other form as permitted by the Internal Revenue Service)
notice of such revocation or change with the Administrator. However, the
Participant's spouse must again consent in writing (or in such other form as
permitted by the Internal Revenue Service) to any change in Beneficiary unless
the original consent acknowledged that the spouse had the right to limit consent
only to a specific Beneficiary and that the spouse voluntarily elected to
relinquish such right. (e) In the event no valid designation of Beneficiary
exists, or if the Beneficiary is not alive at the time of the Participant's
death, the death benefit will be paid in the following order of priority to: (1)
the Participant's surviving spouse; (2) the Participant's children, including
adopted children, per stirpes; (3) the Participant's surviving parents in equal
shares; or (4) the Participant's estate. If the Beneficiary does not predecease
the Participant, but dies prior to distribution of the death benefit, the death
benefit will be paid to the Beneficiary's designated Beneficiary (or if there is
no designated Beneficiary, to the Beneficiary's estate). (f) Notwithstanding
anything in this Section to the contrary, if a Participant has designated the
spouse as a Beneficiary, then a divorce decree or a legal separation that
relates to such spouse shall revoke the Participant's designation of the spouse
as a Beneficiary unless the decree or a qualified domestic relations order
(within the meaning of Code Section 414(p)) provides otherwise. (g) Any consent
by the Participant's spouse to waive any rights to the death benefit must be in
writing (or in such other form as permitted by the Internal Revenue Service),
must acknowledge the effect of such waiver, and be witnessed by a Plan
representative or a notary public. Further, the spouse's consent must be
irrevocable and must acknowledge the specific nonspouse Beneficiary. 31



--------------------------------------------------------------------------------



 
[exhibit101esop037.jpg]
(h) In the case of a death occurring on or after January 1, 2007, if a
Participant dies while performing qualified military service (as defined in Code
Section 414(u)), the Participant's Beneficiary is entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed
employment and then terminated employment on account of death. Moreover, the
Plan will credit the Participant's qualified military service as service for
vesting purposes, as though the Participant had resumed employment under the
Uniformed Services Employment and Reemployment Rights Act (USERRA) immediately
prior to the Participant's death. 7.3 DETERMINATION OF BENEFITS IN EVENT OF
DISABILITY In the event of a Participant's Total and Permanent Disability prior
to the Participant's Retirement Date or other termination of employment, all
amounts credited to such Participant's Account shall become fully Vested. In the
event of a Participant's Total and Permanent Disability, the Administrator, in
accordance with the provisions of Sections 7.5 and 7.6, shall direct the
distribution to such Participant of all Vested amounts credited to such
Participant's Account. If such Participant elects, distribution shall commence
not later than one (1) year after the close of the Plan Year in which Total and
Permanent Disability occurs. 7.4 DETERMINATION OF BENEFITS UPON TERMINATION (a)
If a Participant's employment with the Employer is terminated for any reason
other than death, Total and Permanent Disability or retirement, then such
Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 7.4. If a portion of a Participant's Account is
forfeited, Company Stock allocated to the Participant's Company Stock Account
must be forfeited only after the Participant's Other Investments Account has
been depleted. If interest in more than one class of Company Stock has been
allocated to a Participant's Account, the Participant must be treated as
forfeiting the same proportion of each such class. Distribution of the funds due
to a Terminated Participant shall be made on the occurrence of an event which
would result in the distribution had the Terminated Participant remained in the
employ of the Employer (upon the Participant's death, Total and Permanent
Disability or Normal Retirement). However, at the election of the Participant,
the Administrator shall direct the Trustee that the entire Vested portion of the
Terminated Participant's Account to be payable to such Terminated Participant as
soon as administratively feasible after termination of employment. Any
distribution under this paragraph shall be made in a manner which is consistent
with and satisfies the provisions of Sections 7.5 and 7.6, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder. If the value of a Terminated Participant's Vested
benefit derived from Employer and Employee contributions does not exceed $5,000,
then the 32



--------------------------------------------------------------------------------



 
[exhibit101esop038.jpg]
Participant's Vested benefit shall be paid to such Participant as soon as
administratively feasible after termination of employment. For purposes of this
Section 7.4, if the value of a Terminated Participant's Vested benefit is zero,
the Terminated Participant shall be deemed to have received a distribution of
such Vested benefit. (b) The Vested portion of the Participant's Account
attributable to certain Employer contributions shall be a percentage of the
total amount credited to the Participant's Account determined on the basis of
the Participant's number of Years of Service. The Vested portion of the
Participant's Account attributable to Employer discretionary contributions made
pursuant to Section 4.1(a) is determined according to the following schedule:
Vesting Schedule Employer Discretionary Contributions Years of Service
Percentage Less than 2 0 % 2 20 % 3 40 % 4 60 % 5 80 % 6 100 % (c)
Notwithstanding the vesting schedule above, the Vested percentage of a
Participant's Account shall not be less than the Vested percentage attained as
of the later of the effective date or adoption date of this amendment and
restatement. (d) Notwithstanding the vesting schedule above, upon the complete
discontinuance of the Employer contributions to the Plan or upon any full or
partial termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture. (e) The computation of a Participant's nonforfeitable
percentage of such Participant's interest in the Plan shall not be reduced as
the result of any direct or indirect amendment to this Plan. In the event that
the Plan is amended to change or modify any vesting schedule, or if the Plan is
amended in any way that directly or indirectly affects the computation of the
Participant's nonforfeitable percentage, or if the Plan is deemed amended by an
automatic change to a top heavy vesting schedule, then each Participant with at
least three (3) Years of Service as of the expiration date of the election
period may elect to have such Participant's nonforfeitable percentage computed
under the Plan without regard to such amendment or change. If a Participant
fails to make such election, then such Participant shall be subject to the new
vesting schedule. The Participant's election 33



--------------------------------------------------------------------------------



 
[exhibit101esop039.jpg]
period shall commence on the adoption date of the amendment and shall end sixty
(60) days after the latest of: (1) the adoption date of the amendment, (2) the
effective date of the amendment, or (3) the date the Participant receives
written notice of the amendment from the Employer or Administrator. (f) In
determining Years of Service for purposes of vesting under the Plan, Years of
Service prior to the vesting computation period in which an Employee attains age
eighteen shall be excluded. 7.5 DISTRIBUTION OF BENEFITS (a) The Administrator,
pursuant to the election of the Participant, shall direct the Trustee to
distribute to a Participant or such Participant's Beneficiary any amount to
which the Participant is entitled under the Plan in one or more of the following
methods: (1) One lump-sum payment. (2) For purposes of Section 7.7, payments
over a period certain in monthly, quarterly, semiannual, or annual installments,
provided the Participant's total Vested interest in the Plan exceeds $5,000. The
period over which such payment is to be made shall not extend beyond the earlier
of the Participant's life expectancy (or the joint life expectancy of the
Participant and the Participant's "designated Beneficiary"). (b) Any
distribution to a Participant who has a benefit which exceeds $1,000, shall
require such Participant's written (or in such other form as permitted by the
Internal Revenue Service) consent if such distribution is to commence prior to
the time the benefit is "immediately distributable." A benefit is "immediately
distributable" if any part of the benefit could be distributed to the
Participant (or surviving spouse) before the Participant attains (or would have
attained if not deceased) the later of the Participant's Normal Retirement Age
or age 62. With regard to this required consent: (1) The Participant must be
informed of the right to defer receipt of the distribution, and for notices
provided in Plan Years beginning after December 31, 2006, such notification must
also include a description of how much larger benefits will be if the
commencement of distributions is deferred. If a Participant fails to consent, it
shall be deemed an election to defer the commencement of payment of any benefit.
However, any election to defer the receipt of benefits shall not apply with
respect to distributions which are required under Section 7.7. 34



--------------------------------------------------------------------------------



 
[exhibit101esop040.jpg]
(2) Notice of the rights specified under this paragraph shall be provided no
less than thirty (30) days and no more than one hundred eighty (180) days
(ninety (90) days for Plan Years beginning before January 1, 2007) before the
date the distribution commences. (3) Written (or such other form as permitted by
the Internal Revenue Service) consent of the Participant to the distribution
must not be made before the Participant receives the notice and must not be made
more than one hundred eighty (180) days (ninety (90) days for Plan Years
beginning before January 1, 2007) before the date the distribution commences.
(4) No consent shall be valid if a significant detriment is imposed under the
Plan on any Participant who does not consent to the distribution. Any such
distribution may commence less than thirty (30) days after the notice required
under Regulation 1.411(a)-11(c) is given, provided that: (1) the Administrator
clearly informs the Participant that the Participant has a right to a period of
at least thirty (30) days after receiving the notice to consider the decision of
whether or not to elect a distribution (and, if applicable, a particular
distribution option), and (2) the Participant, after receiving the notice,
affirmatively elects a distribution. (c) Notwithstanding anything herein to the
contrary, the Administrator may direct that cash dividends on shares of Company
Stock allocable to Participants' Company Stock Accounts be: (1) Paid by the
Employer directly in cash to the Participants in the Plan or their
Beneficiaries. (2) Paid to the Plan and distributed in cash to Participants in
the Plan or their Beneficiaries no later than ninety (90) days after the close
of the Plan Year in which paid. (3) At the election of Participants or their
Beneficiaries, paid in accordance with paragraph (1) or (2) above, or paid to
the Plan and reinvested in Company Stock; provided, however, that if cash
dividends are reinvested in Company Stock, then Company Stock allocated to the
Participant's Company Stock Account shall have a fair market value not less than
the amount of cash dividends which would have been allocated to such
Participant's Other Investment Account for the year. This paragraph (3) shall
not apply while the Employer elected to be an S corporation under Code Section
1362(a). (4) Allocated to Participants' Other Investment Accounts. (d) Any part
of a Participant's benefit which is retained in the Plan after the Anniversary
Date on which the Participant's participation ends will continue to be treated
as a Company Stock Account or as an Other Investments 35



--------------------------------------------------------------------------------



 
[exhibit101esop041.jpg]
Account (subject to Section 7.4(a)) as provided in Article IV. However, neither
account will be credited with any further Employer contributions. (e) Required
minimum distributions (Code Section 401(a)(9)). Notwithstanding any provision in
the Plan to the contrary, the distribution of a Participant's benefits shall be
made in accordance with the requirements of Section 7.7. (f) Except as limited
by Sections 7.5 and 7.6, whenever the Trustee is to make a distribution or to
commence a series of payments, the distribution or series of payments may be
made or begun on such date or as soon thereafter as is practicable. However,
unless a Former Participant elects in writing to defer the receipt of benefits
(such election may not result in a death benefit that is more than incidental),
the payment of benefits shall begin not later than the sixtieth (60th) day after
the close of the Plan Year in which the latest of the following events occurs:
(1) the date on which the Participant attains the earlier of age 65 or the
Normal Retirement Age specified herein; (2) the tenth (10th) anniversary of the
year in which the Participant commenced participation in the Plan; or (3) the
date the Participant terminates his service with the Employer. (g) If a
distribution is made to a Participant who has not severed employment and who is
not fully Vested in the Participant's Account and the Participant may increase
the Vested percentage in such account, then, at any relevant time the
Participant's Vested portion of the account will be equal to an amount ("X")
determined by the formula: X equals P(AB plus D) - D For purposes of applying
the formula: P is the Vested percentage at the relevant time, AB is the account
balance at the relevant time, and D is the amount of distribution. 7.6 HOW PLAN
BENEFIT WILL BE DISTRIBUTED (a) Distribution of a Participant's benefit may be
made in cash or Company Stock or both, provided, however, that if a Participant
or Beneficiary so demands, such benefit shall be distributed only in the form of
Company Stock. Prior to making a distribution of benefits, the Administrator
shall advise the Participant or the Participant's Beneficiary, in writing (or
such other form as permitted by the Internal Revenue Service), of the right to
demand that benefits be distributed solely in Company Stock. 36



--------------------------------------------------------------------------------



 
[exhibit101esop042.jpg]
(b) If a Participant or Beneficiary demands that benefits be distributed solely
in Company Stock, distribution of a Participant's benefit will be made entirely
in whole shares or other units of Company Stock. Any balance in a Participant's
Other Investments Account will be applied to acquire for distribution the
maximum number of whole shares or other units of Company Stock at the then fair
market value. Any fractional unit value unexpended will be distributed in cash.
If Company Stock is not available for purchase by the Trustee, then the Trustee
shall hold such balance until Company Stock is acquired and then make such
distribution, subject to Sections 7.5(f) and 7.7. (c) The Trustee will make
distribution from the Trust only on instructions from the Administrator. (d)
Notwithstanding anything contained herein to the contrary, if the Employer
charter or by-laws restrict ownership of substantially all shares of Company
Stock to Employees and the Trust Fund, as described in Code Section
409(h)(2)(B)(ii)(I), then the Administrator shall distribute a Participant's
Account entirely in cash without granting the Participant the right to demand
distribution in shares of Company Stock. (e) Except as otherwise provided
herein, Company Stock distributed by the Trustee may be restricted as to sale or
transfer by the by-laws or articles of incorporation of the Employer, provided
restrictions are applicable to all Company Stock of the same class. If a
Participant is required to offer the sale of Company Stock to the Employer
before offering to sell Company Stock to a third party, in no event may the
Employer pay a price less than that offered to the distributee by another
potential buyer making a bona fide offer and in no event shall the Trustee pay a
price less than the fair market value of the Company Stock. 7.7 REQUIRED MINIMUM
DISTRIBUTIONS (a) General Rules (1) Precedence. The requirements of this Section
will take precedence over any inconsistent provisions of the Plan. (2)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Section will be determined and made in accordance with the
Regulations under Code Section 401(a)(9). (3) TEFRA Section 242(b)(2) Elections.
Notwithstanding the other provisions of this Section and the Plan, distributions
may be made under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA. 37



--------------------------------------------------------------------------------



 
[exhibit101esop043.jpg]
(b) Time and Manner of Distribution (1) Required Beginning Date. The
Participant's entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant's required beginning date. (2)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant's entire interest will be distributed, or
begin to be distributed, no later than as follows as elected by the Participant
or the Participant's designated beneficiary: (i) If the Participant's surviving
spouse is the Participant's sole designated beneficiary, then, except as
otherwise provided herein, distributions to the surviving spouse will begin by
December 31st of the calendar year immediately following the calendar year in
which the Participant died, or by December 31st of the calendar year in which
the Participant would have attained age 70 1/2, if later. (ii) If the
Participant or the Participant's designated beneficiary so elects, or if the
Participant's surviving spouse is not the Participant's sole designated
beneficiary, then, except as provided in Section 7.7(b)(3) below, distributions
to the designated beneficiary will begin by December 31st of the calendar year
immediately following the calendar year in which the Participant died. (iii) If
the Participant or the Participant's designated beneficiary so elects, or if
there is no designated beneficiary as of September 30th of the year following
the year of the Participant's death, the Participant's entire interest will be
distributed by December 31st of the calendar year containing the fifth
anniversary of the Participant's death. (iv) Participants or Beneficiaries may
elect on an individual basis whether the 5-year rule (described in (iii) above)
or the life expectancy rule (described in (i) and (ii) above) applies to
distributions after the death of a Participant who has a designated Beneficiary.
The election must be made no later than the earlier of September 30th of the
calendar year in which distribution would be required to begin under this
Section otherwise, or by September 30th of the calendar year which contains the
fifth anniversary of the Participant's (or, if applicable, surviving spouse's)
death. (v) If the Participant's surviving spouse is the Participant's sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, 38



--------------------------------------------------------------------------------



 
[exhibit101esop044.jpg]
this Section 7.7(b)(2), other than Section 7.7(b)(2)(i), will apply as if the
surviving spouse were the Participant. For purposes of this Section 7.7(b)(2)
and Section 7.7(b)(3) unless Section 7.7(b)(2)(v) applies, distributions are
considered to begin on the Participant's required beginning date. If Section
7.7(b)(2)(v) applies, distributions are considered to begin on the date
distributions are required to begin to the surviving spouse under Section
7.7(b)(2)(i). (3) Forms of Distribution. Unless the Participant's interest is
distributed in a single sum on or before the required beginning date, as of the
first distribution calendar year distributions will be made in accordance with
Sections 7.7(c) and 7.7(d). (c) Required minimum distributions during
Participant's lifetime (1) Amount of Required Minimum Distribution For Each
Distribution Calendar Year. During the Participant's lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of: (i) the quotient obtained by dividing the Participant's account
balance by the distribution period in the Uniform Lifetime Table set forth in
Regulation Section 1.401(a)(9)-9, Q&A-2, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or (ii) if the
Participant's sole designated beneficiary for the distribution calendar year is
the Participant's spouse, the quotient obtained by dividing the Participant's
account balance by the number in the Joint and Last Survivor Table set forth in
Regulation Section 1.401(a)(9)-9, Q&A-3, using the Participant's and spouse's
attained ages as of the Participant's and spouse's birthdays in the distribution
calendar year. (2) Lifetime Required Minimum Distributions Continue Through Year
of Participant's Death. Required minimum distributions will be determined under
this Section 7.7(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant's
date of death. (d) Required minimum distributions after Participant's death (1)
Death On or After Date Distributions Begin. (i) Participant Survived by
designated beneficiary. If the Participant dies on or after the date
distributions begin and there is a designated beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the 39



--------------------------------------------------------------------------------



 
[exhibit101esop045.jpg]
Participant's death is the quotient obtained by dividing the Participant's
account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant's designated
beneficiary, determined as follows: (A) The Participant's remaining life
expectancy is calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year. (B) If the Participant's surviving
spouse is the Participant's sole designated beneficiary, the remaining life
expectancy of the surviving spouse is calculated for each distribution calendar
year after the year of the Participant's death using the surviving spouse's age
as of the spouse's birthday in that year. For distribution calendar years after
the year of the surviving spouse's death, the remaining life expectancy of the
surviving spouse is calculated using the age of the surviving spouse as of the
spouse's birthday in the calendar year of the spouse's death, reduced by one for
each subsequent calendar year. (C) If the Participant's surviving spouse is not
the Participant's sole designated beneficiary, the designated beneficiary's
remaining life expectancy is calculated using the age of the beneficiary in the
year following the year of the Participant's death, reduced by one for each
subsequent year. (ii) No designated beneficiary. If the Participant dies on or
after the date distributions begin and there is no designated beneficiary as of
September 30th of the year after the year of the Participant's death, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's account balance by the Participant's remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year. (2) Death Before Date Distributions Begin. (i)
Participant Survived by designated beneficiary. Except as provided in Section
7.7(b)(3), if the Participant dies before the date distributions begin and there
is a designated beneficiary, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant's death is the
quotient obtained by dividing the Participant's account balance by the remaining
life expectancy of the Participant's designated beneficiary, determined as
provided in Section 7.7(d)(1). 40



--------------------------------------------------------------------------------



 
[exhibit101esop046.jpg]
(ii) No designated beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30th
of the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31st of the calendar
year containing the fifth anniversary of the Participant's death. (iii) Death of
Surviving Spouse Before Distributions to Surviving Spouse Are Required to Begin.
If the Participant dies before the date distributions begin, the Participant's
surviving spouse is the Participant's sole designated beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 7.7(b)(2)(i), this Section 7.7(d)(2) will apply
as if the surviving spouse were the Participant. (e) Definitions. For purposes
of this Section, the following definitions apply: (1) "Designated beneficiary"
means the individual who is designated as the Beneficiary under the Plan and is
the designated beneficiary under Code Section 401(a)(9) and Regulation Section
1.401(a)(9)-1, Q&A-4. (2) "Distribution calendar year" means a calendar year for
which a minimum distribution is required. For distributions beginning before the
Participant's death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant's
"Required beginning date." For distributions beginning after the Participant's
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Section 7.7(b). The required minimum
distribution for the Participant's first distribution calendar year will be made
on or before the Participant's "Required beginning date." The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant's "Required beginning date" occurs, will be made on or before
December 31st of that distribution calendar year. (3) "Life expectancy" means
the life expectancy as computed by use of the Single Life Table in Regulation
Section 1.401(a)(9)-9. (4) "Participant's account balance" means the
Participant's account balance as of the last valuation date in the calendar year
immediately preceding the "Distribution calendar year" (valuation calendar year)
increased by the amount of any contributions made and allocated or Forfeitures
allocated to the account balance as of the dates in the valuation calendar year
after the valuation date and decreased by distributions made in the valuation
calendar year after the valuation date. The account balance for the valuation
calendar year includes any amounts rolled over or transferred to the Plan either
in the valuation calendar year or in the 41



--------------------------------------------------------------------------------



 
[exhibit101esop047.jpg]
"Distribution calendar year" if distributed or transferred in the valuation
calendar year. (5) "Required beginning date" means, with respect to any
Participant, April 1st of the calendar year following the later of the calendar
year in which the Participant attains age 70 1/2 or the calendar year in which
the Participant retires, except that benefit distributions to a "5-percent
owner" must commence by April 1st of the calendar year following the calendar
year in which the Participant attains age 70 1/2. (6) "5-percent owner" means a
Participant who is a 5-percent owner as defined in Code Section 416 at any time
during the Plan Year ending with or within the calendar year in which such owner
attains age 70 1/2. Once distributions have begun to a 5-percent owner under
this Section they must continue to be distributed, even if the Participant
ceases to be a 5-percent owner in a subsequent year. (f) 2009 Transition Rules.
(1) Notwithstanding the provisions of the Plan relating to required minimum
distributions under Code Section 401(a)(9), a Participant or Beneficiary who
would have been required to receive required minimum distributions for 2009 but
for the enactment of Code Section 401(a)(9)(H) ("2009 RMDs"), and who would have
satisfied that requirement by receiving distributions that are equal to the 2009
RMDs will not receive those distributions for 2009 unless the Participant or
Beneficiary chooses to receive such distributions. Participants and
Beneficiaries described in the preceding sentence will be given the opportunity
to elect to receive the distributions described in the preceding sentence. 7.8
DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL In the event a distribution is
to be made to a minor or incompetent individual, then the Administrator may
direct that such distribution be paid to the court appointed legal guardian or
any other person authorized under state law to receive such distribution, or if
none, then in the case of a minor individual, to a parent of such individual, or
to the custodian for such individual under the Uniform Gift to Minors Act or
Gift to Minors Act, if such is permitted by the laws of the state in which said
individual resides. Such a payment to the guardian, custodian or parent of a
minor or incompetent individual shall fully discharge the Trustee (or Insurer),
Employer, and Plan from further liability on account thereof. 7.9 LOCATION OF
PARTICIPANT OR BENEFICIARY UNKNOWN In the event that all, or any portion, of the
distribution payable to a Participant or Beneficiary hereunder shall, at the
later of the Participant's attainment of age 62 or Normal Retirement Age, remain
unpaid solely by reason of the inability of the Administrator, after sending a
registered letter, return receipt requested, to the last known address, and
after further diligent effort, to ascertain the whereabouts of such Participant
or Beneficiary, the amount so distributable may either, at the discretion of the
Administrator, be treated as a Forfeiture or paid 42



--------------------------------------------------------------------------------



 
[exhibit101esop048.jpg]
directly to an individual retirement account described in Code Section 408(a) or
individual retirement annuity described in Code Section 408(b) pursuant to the
Plan. However, the foregoing shall also apply prior to the later of a
Participant's attainment of age 62 or Normal Retirement Age if, pursuant to the
terms of the Plan, a mandatory distribution may be made to the Participant
without the Participant's consent and the amount of such distribution is not
more than $1,000. In the event a Participant or Beneficiary is located
subsequent to a Forfeiture, such benefit shall be restored, first from
Forfeitures, if any, and then from an additional Employer contribution if
necessary. However, regardless of the preceding, a benefit which is lost by
reason of escheat under applicable state law is not treated as a Forfeiture for
purposes of this Section nor as an impermissible forfeiture under the Code. 7.10
NONTERMINABLE PROTECTIONS AND RIGHTS If the Plan ever had an exempt loan, then
no Company Stock acquired with the proceeds of such exempt loan may be subject
to a put, call, or other option, or buy-sell or similar arrangement when held by
and when distributed from the Trust Fund, whether or not the Plan is then an
ESOP. The protections and rights granted in this Section are nonterminable, and
such protections and rights shall continue to exist under the terms of this Plan
so long as any Company Stock acquired with the proceeds of an exempt loan is
held by the Trust Fund or by any Participant or other person for whose benefit
such protections and rights have been created, and neither the repayment of such
loan nor the failure of the Plan to be an ESOP, nor an amendment of the Plan
shall cause a termination of said protections and rights. An exempt loan for
purposes of this paragraph is a loan that was made by a disqualified person or a
loan to the Plan which is guaranteed by a disqualified person. A disqualified
person for purposes of this paragraph means a person who is a Fiduciary, a
person providing services to the Plan, an Employer any of whose Employees are
covered by the Plan, an employee organization any of whose members are covered
by the Plan, an owner, direct or indirect, of 50% or more of the total combined
voting power of all classes of voting stock or of the total value of all classes
of the stock, or an officer, director, 10% or more shareholder, or a highly
compensated Employee. 7.11 PRE-RETIREMENT DISTRIBUTION (a) Distributions while
still employed. At such time as a Participant shall have attained the age of 62
years, the Administrator, at the election of the Participant who has not severed
employment with the Employer, shall direct the Trustee to distribute up to 25%
of the Vested amount then credited to the accounts maintained on behalf of the
Participant. The Vested amount will be determined as of the last day of the Plan
Year in which the Participant attained the age of 62 years. In the event that
the Administrator makes such a distribution, the Participant shall continue to
be eligible to participate in the Plan on the same basis as any other Employee.
Any distribution made pursuant to this Section shall be made in a manner
consistent with Sections 7.5 and 7.6, including, but not limited to, all notice
and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder. 7.12 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION All rights and
benefits, including elections, provided to a Participant in this Plan shall be
subject to the rights afforded to any "alternate payee" under a "qualified
domestic 43



--------------------------------------------------------------------------------



 
[exhibit101esop049.jpg]
relations order." Furthermore, a distribution to an "alternate payee" shall be
permitted if such distribution is authorized by a "qualified domestic relations
order," even if the affected Participant has not separated from service and has
not reached the "earliest retirement age" under the Plan. For the purposes of
this Section, "alternate payee," "qualified domestic relations order" and
"earliest retirement age" shall have the meaning set forth under Code Section
414(p). Effective on and after April 6, 2007, a domestic relations order that
otherwise satisfies the requirements for a qualified domestic relations order
("QDRO") will not fail to be a QDRO: (i) solely because the order is issued
after, or revises, another domestic relations order or QDRO; or (ii) solely
because of the time at which the order is issued, including issuance after the
Participant's death. A domestic relations order described in this paragraph is
subject to the same requirements and protections that apply to QDROs. 7.13
DIRECT ROLLOVER (a) This Section applies to distributions made on or after
January 1, 2002. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a "distributee's" election under this Section, a
"distributee" may elect, at the time and in the manner prescribed by the
Administrator, to have any portion of an "eligible rollover distribution" that
is equal to at least $500 paid directly to an "eligible retirement plan"
specified by the "distributee" in a "direct rollover." (b) For purposes of this
Section the following definitions shall apply: (1) An "eligible rollover
distribution" means any distribution described in Code Section 402(c)(4) and
generally includes any distribution of all or any portion of the balance to the
credit of the distributee, except that an eligible rollover distribution does
not include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the "distributee" or the joint lives (or joint life expectancies)
of the "distributee" and the "distributee's" designated beneficiary, or for a
specified period of ten (10) years or more; any distribution to the extent such
distribution is required under Code Section 401(a)(9); the portion of any other
distribution(s) that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities); and any other distribution reasonably expected to total less than
$200 during a year. Any amount that is distributed on account of hardship shall
not be an eligible rollover distribution and the "distributee" may not elect to
have any portion of such a distribution paid directly to an "eligible retirement
plan." (2) An "eligible retirement plan" is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b) (other than an endowment contract), a qualified trust (an
employees' trust) described in Code Section 401(a) which is exempt from tax
under Code Section 501(a) and which agrees to separately account for amounts
transferred into such plan from this Plan, 44



--------------------------------------------------------------------------------



 
[exhibit101esop050.jpg]
an annuity plan described in Code Section 403(a), an eligible deferred
compensation plan described in Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality
thereof which agrees to separately account for amounts transferred into such
plan from this Plan, and an annuity contract described in Code Section 403(b)
that accepts the distributee's eligible rollover distribution. However, in the
case of an "eligible rollover" distribution to the surviving spouse, an eligible
retirement plan is an individual retirement account or individual retirement
annuity. The definition of eligible retirement plan shall also apply in the case
of a distribution to a surviving spouse, or to a spouse or former spouse who is
the alternate payee under a qualified domestic relation order, as defined in
Code Section 414(p). In addition, for distributions made after December 31,
2007, a Participant may elect to directly roll over an "eligible rollover
distribution" to a Roth IRA described in Code Section 408A(b). (3) A
"distributee" includes an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are "distributees"
with regard to the interest of the spouse or former spouse. For distributions
after December 31, 2006, a nonspouse beneficiary who is a "designated
beneficiary" under Code Section 401(a)(9)(E) and the Regulations thereunder, by
a direct trustee-to-trustee transfer ("direct rollover"), may roll over all or
any portion of his or her distribution to an individual retirement account the
beneficiary establishes for purposes of receiving the distribution. In order to
be able to roll over the distribution, the distribution otherwise must be an
"eligible rollover distribution." If the Participant's named beneficiary is a
trust, the Plan may make a direct rollover to an individual retirement account
on behalf of the trust, provided the trust satisfies the requirements to be a
designated beneficiary within the meaning of Code Section 401(a)(9)(E). A
nonspouse beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Regulations and other Revenue
Service guidance. If the Participant dies before his or her required beginning
date and the nonspouse Beneficiary rolls over to an IRA the maximum amount
eligible for rollover, the beneficiary may elect to use either the 5-year rule
or the life expectancy rule, pursuant to Regulations Section 1.401(a)(9)-3,
A-4(c), in determining the required minimum distributions from the IRA that
receives the non-spouse beneficiary's distribution. (4) A "direct rollover" is a
payment by the Plan to the "eligible retirement plan" specified by the
"distributee." (c) Any "direct rollover" of Company Stock to an IRA (an
individual retirement account described in Code Section 408(a) or an individual
retirement 45



--------------------------------------------------------------------------------



 
[exhibit101esop051.jpg]
annuity described in Code Section 408(b) (other than an endowment contract)),
shall be subject to the following requirements: (1) If the Employer is an
electing S corporation under Code Section 1362(a), then the Employer must
repurchase the Company Stock immediately upon the Plan's distribution of the
Company Stock to an IRA; (2) Either the Employer actually repurchases the
Company Stock contemporaneously, and effective the same day as, the
distribution, or the Plan assumes the rights and obligations of the Employer to
repurchase the Company Stock immediately upon the Plan's distribution of the
Company Stock to an IRA and the Plan actually repurchases the Company Stock
contemporaneously with, and effective on the same day as, the distribution; and
(3) No income (including tax-exempt income) loss, deduction, or credit
attributable to the distributed Company Stock under Code Section 1366 is
allocated to the Participant's IRA. (d) Participant Notice. A Participant
entitled to an eligible rollover distribution must receive a written explanation
of his/her right to a direct rollover, the tax consequences of not making a
direct rollover, and, if applicable, any available special income tax elections.
The notice must be provided within the same 30-to-180 (90 for Plan Years
beginning before January 1, 2007) day timeframe applicable to the Participant
consent notice. The direct rollover notice must be provided to all Participants,
unless the total amount the Participant will receive as a distribution during
the calendar year is expected to be less than $200. 7.14 CORRECTIVE
DISTRIBUTIONS Nothing in this Article shall preclude the Administrator from
making a distribution to a Participant to the extent such distribution is made
to correct a qualification defect in accordance with the correction procedures
under the IRS's Employee Plans Compliance Resolution System or any other
voluntary compliance programs. ARTICLE VIII TRUSTEE 8.1 BASIC RESPONSIBILITIES
OF THE TRUSTEE (a) The Trustee shall have the following categories of
responsibilities: (1) Consistent with the "funding policy and method" determined
by the Employer, to invest, manage, and control the Plan assets subject,
however, to the direction of the Employer or an Investment Manager appointed by
the Employer or any agent of the Employer; 46



--------------------------------------------------------------------------------



 
[exhibit101esop052.jpg]
(2) At the direction of the Administrator, to pay benefits required under the
Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and (3) To maintain records of receipts and disbursements and
furnish to the Employer and/or Administrator for each Plan Year a written annual
report pursuant to Section 8.7. (b) In the event that the Trustee shall be
directed by the Employer, an Investment Manager or other agent appointed by the
Employer with respect to the investment of any or all Plan assets, the Trustee
shall have no liability with respect to the investment of such assets, but shall
be responsible only to execute such investment instructions as so directed. (1)
The Trustee shall be entitled to rely fully on the written (or other form
acceptable to the Administrator and the Trustee, including, but not limited to,
voice recorded) instructions of the Employer, or any Fiduciary or nonfiduciary
agent of the Employer, in the discharge of such duties, and shall not be liable
for any loss or other liability, resulting from such direction (or lack of
direction) of the investment of any part of the Plan assets. (2) The Trustee may
delegate the duty of executing such instructions to any nonfiduciary agent,
which may be an affiliate of the Trustee or any Plan representative. (c) If
there shall be more than one Trustee, they shall act by a majority of their
number, but may authorize one or more of them to sign papers on their behalf.
8.2 INVESTMENT POWERS AND DUTIES OF THE TRUSTEE (a) The Trustee shall invest and
reinvest the Trust Fund to keep the Trust Fund invested without distinction
between principal and income and in such securities or property, real or
personal, wherever situated, as the Trustee shall deem advisable, including, but
not limited to, stocks, common or preferred, open-end or close-end mutual funds,
bonds and other evidences of indebtedness or ownership, and real estate or any
interest therein. The Trustee shall at all times in making investments of the
Trust Fund consider, among other factors, the short and long-term financial
needs of the Plan on the basis of information furnished by the Employer. In
making such investments, the Trustee shall not be restricted to securities or
other property of the character expressly authorized by the applicable law for
trust investments; however, the Trustee shall give due regard to any limitations
imposed by the Code or the Act so that at all times the Plan may qualify as an
Employee Stock Ownership Plan and Trust. (b) The Trustee may employ a bank or
trust company pursuant to the terms of its usual and customary bank agency
agreement, under which the duties 47



--------------------------------------------------------------------------------



 
[exhibit101esop053.jpg]
of such bank or trust company shall be of a custodial, clerical and
record-keeping nature. (c) The Trustee may transfer to a common, collective,
pooled trust fund or money market fund maintained by any corporate Trustee or
affiliate thereof hereunder, all or such part of the Trust Fund as the Trustee
may deem advisable, and such part or all of the Trust Fund so transferred shall
be subject to all the terms and provisions of the common, collective, pooled
trust fund or money market fund which contemplate the commingling for investment
purposes of such trust assets with trust assets of other trusts. The Trustee may
transfer any part of the Trust Fund intended for temporary investment of cash
balances to a money market fund maintained by American Trust & Savings Bank or
its affiliates. The Trustee may withdraw from such common, collective, pooled
trust fund or money market fund all or such part of the Trust Fund as the
Trustee may deem advisable. (d) In the event the Trustee invests any part of the
Trust Fund, pursuant to the directions of the Administrator, in any shares of
stock issued by the Employer, and the Administrator thereafter directs the
Trustee to dispose of such investment, or any part thereof, under circumstances
which, in the opinion of counsel for the Trustee, require registration of the
securities under the Securities Act of 1933 and/or qualification of the
securities under the Blue Sky laws of any state or states, then the Employer at
its own expense, will take or cause to be taken any and all such action as may
be necessary or appropriate to effect such registration and/or qualification.
8.3 OTHER POWERS OF THE TRUSTEE The Trustee, in addition to all powers and
authorities under common law, statutory authority, including the Act, and other
provisions of the Plan, shall have the following powers and authorities, to be
exercised in the Trustee's sole discretion: (a) To purchase, or subscribe for,
any securities or other property and to retain the same. In conjunction with the
purchase of securities, margin accounts may be opened and maintained; (b) To
vote upon any stocks, bonds, or other securities; to give general or special
proxies or powers of attorney with or without power of substitution; to exercise
any conversion privileges, subscription rights or other options, and to make any
payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; and generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property. However,
the Trustee shall not vote proxies relating to securities for which it has not
been assigned full investment management responsibilities. In those cases where
another party has such investment authority or discretion, the Trustee will
deliver all proxies to said party who will then have full responsibility for
voting those proxies; 48



--------------------------------------------------------------------------------



 
[exhibit101esop054.jpg]
(c) To cause any securities or other property to be registered in the Trustee's
own name or in the name of a nominee or in a street name provided such
securities or other property are held on behalf of the Plan by (i) a bank or
trust company, (ii) a broker or dealer registered under the Securities Exchange
Act of 1934, or a nominee of such broker or dealer, or (iii) a clearing agency
as defined in Section 3(a)(23) of the Securities Exchange Act of 1934; (d) To
keep such portion of the Trust Fund in cash or cash balances as the Trustee may,
from time to time, deem to be in the best interests of the Plan, without
liability for interest thereon; (e) To make, execute, acknowledge, and deliver
any and all documents of transfer and conveyance and any and all other
instruments that may be necessary or appropriate to carry out the powers herein
granted; (f) To invest funds of the Trust in time deposits or savings accounts
bearing a reasonable rate of interest or in cash or cash balances without
liability for interest thereon, including the specific authority to invest in
any type of deposit of the Trustee (or of a financial institution related to a
Trustee); (g) To invest in shares of investment companies registered under the
Investment Company Act of 1940, including any money market fund advised by or
offered through American Trust & Savings Bank; (h) To deposit monies in
federally insured savings accounts or certificates of deposit in banks or
savings and loan associations including the specific authority to make deposit
into any savings accounts or certificates of deposit of the Trustee (or a
financial institution related to the Trustee); (i) To vote Company Stock as
provided in Section 8.4; (j) To consent to or otherwise participate in
reorganizations, recapitalizations, consolidations, mergers and similar
transactions with respect to Company Stock or any other securities and to pay
any assessments or charges in connection therewith; (k) To deposit such Company
Stock (but only if such deposit does not violate the provisions of Section 8.4
hereof) or other securities in any voting trust, or with any protective or like
committee, or with a trustee or with depositories designated thereby; (l) To
sell or exercise any options, subscription rights and conversion privileges and
to make any payments incidental thereto; (m) To exercise any of the powers of an
owner, with respect to such Company Stock and other securities or other property
comprising the Trust Fund. The Administrator, with the Trustee's approval, may
authorize the Trustee to act on any administrative matter or class of matters
with respect to which direction or 49



--------------------------------------------------------------------------------



 
[exhibit101esop055.jpg]
instruction to the Trustee by the Administrator is called for hereunder without
specific direction or other instruction from the Administrator; (n) To sell,
purchase and acquire put or call options if the options are traded on and
purchased through a national securities exchange registered under the Securities
Exchange Act of 1934, as amended, or, if the options are not traded on a
national securities exchange, are guaranteed by a member firm of the New York
Stock Exchange regardless of whether such options are covered; and (o) To do all
such acts and exercise all such rights and privileges, although not specifically
mentioned herein, as the Trustee may deem necessary to carry out the purposes of
the Plan. 8.4 VOTING COMPANY STOCK The Trustee shall vote all Company Stock held
by it as part of the Plan assets. Provided, however, that if any agreement
entered into by the Trust provides for voting of any shares of Company Stock
pledged as security for any obligation of the Plan, then such shares of Company
Stock shall be voted in accordance with such agreement. If the Trustee does not
timely receive voting directions from a Participant or Beneficiary with respect
to any Company Stock allocated to that Participant's or Beneficiary's Company
Stock Account, the Trustee shall vote such Company Stock. Notwithstanding the
foregoing, if the Employer has a registration-type class of securities, each
Participant or Beneficiary shall be entitled to direct the Trustee as to the
manner in which the Company Stock which is entitled to vote and which is
allocated to the Company Stock Account of such Participant or Beneficiary is to
be voted. If the Employer does not have a registration-type class of securities,
each Participant or Beneficiary in the Plan shall be entitled to direct the
Trustee as to the manner in which voting rights on shares of Company Stock which
are allocated to the Company Stock Account of such Participant or Beneficiary
are to be exercised with respect to any corporate matter which involves the
voting of such shares with respect to the approval or disapproval of any
corporate merger or consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all assets of a trade or
business, or such similar transaction as prescribed in Regulations. For purposes
of this Section the term "registration-type class of securities" means: (A) a
class of securities required to be registered under Section 12 of the Securities
Exchange Act of 1934; and (B) a class of securities which would be required to
be so registered except for the exemption from registration provided in
subsection (g)(2)(H) of such Section 12. If the Employer does not have a
registration-type class of securities and the by-laws of the Employer require
the Plan to vote an issue in a manner that reflects a one-man, one-vote
philosophy, each Participant or Beneficiary shall be entitled to cast one vote
on an issue and the Trustee shall vote the shares held by the Plan in proportion
to the results of the votes cast on the issue by the Participants and
Beneficiaries. 50



--------------------------------------------------------------------------------



 
[exhibit101esop056.jpg]
8.5 DUTIES OF THE TRUSTEE REGARDING PAYMENTS At the direction of the
Administrator, the Trustee shall, from time to time, in accordance with the
terms of the Plan, make payments out of the Trust Fund. The Trustee shall not be
responsible in any way for the application of such payments. 8.6 TRUSTEE'S
COMPENSATION AND EXPENSES AND TAXES The Trustee shall be paid such reasonable
compensation as set forth in the Trustee's fee schedule (if the Trustee has such
a schedule) or as agreed upon in writing by the Employer and the Trustee.
However, an individual serving as Trustee who already receives full-time pay
from the Employer shall not receive compensation from the Plan. In addition, the
Trustee shall be reimbursed for any reasonable expenses, including reasonable
counsel fees incurred by it as Trustee. Such compensation and expenses shall be
paid from the Trust Fund unless paid or advanced by the Employer. All taxes of
any kind whatsoever that may be levied or assessed under existing or future laws
upon, or in respect of, the Trust Fund or the income thereof, shall be paid from
the Trust Fund. 8.7 ANNUAL REPORT OF THE TRUSTEE (a) Within a reasonable period
of time after the later of the Anniversary Date or receipt of the Employer
contribution for each Plan Year, the Trustee, or its agent, shall furnish to the
Employer and Administrator a written statement of account with respect to the
Plan Year for which such contribution was made setting forth: (1) the net
income, or loss, of the Trust Fund; (2) the gains, or losses, realized by the
Trust Fund upon sales or other disposition of the assets; (3) the increase, or
decrease, in the value of the Trust Fund; (4) all payments and distributions
made from the Trust Fund; and (5) such further information as the Trustee and/or
Administrator deems appropriate. (b) The Employer, promptly upon its receipt of
each such statement of account, shall acknowledge receipt thereof in writing and
advise the Trustee and/or Administrator of its approval or disapproval thereof.
Failure by the Employer to disapprove any such statement of account within
thirty (30) days after its receipt thereof shall be deemed an approval thereof.
The approval by the Employer of any statement of account shall be binding on the
Employer and the Trustee as to all matters contained in the statement to the
same extent as if the account of the Trustee had been settled by judgment or
decree in an action for a judicial settlement of its account in a court of
competent jurisdiction in which the Trustee, the Employer and all persons having
or claiming an interest in the Plan 51



--------------------------------------------------------------------------------



 
[exhibit101esop057.jpg]
were parties. However, nothing contained in this Section shall deprive the
Trustee of its right to have its accounts judicially settled if the Trustee so
desires. 8.8 AUDIT (a) If an audit of the Plan's records shall be required by
the Act and the regulations thereunder for any Plan Year, the Administrator
shall direct the Trustee to engage on behalf of all Participants an independent
qualified public accountant for that purpose. Such accountant shall, after an
audit of the books and records of the Plan in accordance with generally accepted
auditing standards, within a reasonable period after the close of the Plan Year,
furnish to the Administrator and the Trustee a report of the audit setting forth
the accountant's opinion as to whether any statements, schedules or lists that
are required by Act Section 103 or the Secretary of Labor to be filed with the
Plan's annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently. (b) All auditing and accounting fees
shall be an expense of and may, at the election of the Employer, be paid from
the Trust Fund. (c) If some or all of the information necessary to enable the
Administrator to comply with Act Section 103 is maintained by a bank, insurance
company, or similar institution, regulated, supervised, and subject to periodic
examination by a state or federal agency, then it shall transmit and certify the
accuracy of that information to the Administrator as provided in Act Section
103(b) within one hundred twenty (120) days after the end of the Plan Year or by
such other date as may be prescribed under regulations of the Secretary of
Labor. 8.9 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE (a) Unless otherwise
agreed to by both the Trustee and the Employer, a Trustee may resign at any time
by delivering to the Employer, at least thirty (30) days before its effective
date, a written notice of resignation. (b) Unless otherwise agreed to by both
the Trustee and the Employer, the Employer may remove a Trustee at any time by
delivering to the Trustee, at least thirty (30) days before its effective date,
a written notice of such Trustee's removal. (c) Upon the death, resignation,
incapacity, or removal of any Trustee, a successor may be appointed by the
Employer; and such successor, upon accepting such appointment in writing and
delivering same to the Employer, shall, without further act, become vested with
all the powers and responsibilities of the predecessor as if such successor had
been originally named as a Trustee herein. Until such a successor is appointed,
the remaining Trustee or Trustees shall have full authority to act under the
terms of the Plan. 52



--------------------------------------------------------------------------------



 
[exhibit101esop058.jpg]
(d) The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the powers and responsibilities of
the predecessor as if such successor had been named as Trustee herein
immediately upon the death, resignation, incapacity, or removal of the
predecessor. (e) Whenever any Trustee hereunder ceases to serve as such, the
Trustee shall furnish to the Employer and Administrator a written statement of
account with respect to the portion of the Plan Year during which the individual
or entity served as Trustee. This statement shall be either (i) included as part
of the annual statement of account for the Plan Year required under Section 8.7
or (ii) set forth in a special statement. Any such special statement of account
should be rendered to the Employer no later than the due date of the annual
statement of account for the Plan Year. The procedures set forth in Section 8.7
for the approval by the Employer of annual statements of account shall apply to
any special statement of account rendered hereunder and approval by the Employer
of any such special statement in the manner provided in Section 8.7 shall have
the same effect upon the statement as the Employer's approval of an annual
statement of account. No successor to the Trustee shall have any duty or
responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 8.7 and this
subparagraph. 8.10 TRANSFER OF INTEREST Notwithstanding any other provision
contained in this Plan, the Trustee at the direction of the Administrator shall
transfer the Vested interest, if any, of a Participant to another trust forming
part of a pension, profit sharing or stock bonus plan maintained by such
Participant's new employer and represented by said employer in writing as
meeting the requirements of Code Section 401(a), provided that the trust to
which such transfers are made permits the transfer to be made. 8.11 TRUSTEE
INDEMNIFICATION The Employer agrees to indemnify and hold harmless the Trustee
against any and all claims, losses, damages, expenses and liabilities the
Trustee may incur in the exercise and performance of the Trustee’s power and
duties hereunder, unless the same are determined to be due to gross negligence
or willful misconduct. ARTICLE IX AMENDMENT, TERMINATION AND MERGERS 9.1
AMENDMENT (a) The Employer shall have the right at any time to amend this Plan
subject to the limitations of this Section. However, any amendment which affects
the rights, duties or responsibilities of the Trustee or Administrator, may only
be made with the Trustee's or Administrator's written consent. Any such
amendment shall become effective as provided therein upon its execution. The
Trustee shall 53



--------------------------------------------------------------------------------



 
[exhibit101esop059.jpg]
not be required to execute any such amendment unless the amendment affects the
duties of the Trustee hereunder. (b) No amendment to the Plan shall be effective
if it authorizes or permits any part of the Trust Fund (other than such part as
is required to pay taxes and administration expenses) to be used for or diverted
to any purpose other than for the exclusive benefit of the Participants or their
Beneficiaries or estates; or causes any reduction in the amount credited to the
account of any Participant; or causes or permits any portion of the Trust Fund
to revert to or become property of the Employer. (c) Except as permitted by
Regulations (including Regulation 1.411(d)-4) or other IRS guidance, no Plan
amendment or transaction having the effect of a Plan amendment (such as a
merger, plan transfer or similar transaction) shall be effective if it
eliminates or reduces any "Section 411(d)(6) protected benefit" or adds or
modifies conditions relating to "Section 411(d)(6) protected benefits" which
results in a further restriction on such benefit unless such "Section 411(d)(6)
protected benefits" are preserved with respect to benefits accrued as of the
later of the adoption date or effective date of the amendment. "Section
411(d)(6) protected benefits" are benefits described in Code Section
411(d)(6)(A), early retirement benefits and retirement-type subsidies, and
optional forms of benefit. 9.2 TERMINATION (a) The Employer shall have the right
at any time to terminate the Plan by delivering to the Trustee and Administrator
written notice of such termination. Upon any full or partial termination, all
amounts credited to the affected Participants' Accounts shall become 100% Vested
as provided in Section 7.4 and shall not thereafter be subject to forfeiture,
and all unallocated amounts (other than the Unallocated Suspense Account),
including Forfeitures, shall be allocated to the accounts of all Participants in
accordance with the provisions hereof. (b) Upon the full termination of the
Plan, the Employer shall direct the distribution of the assets of the Trust Fund
to Participants in a manner which is consistent with and satisfies the
provisions of Sections 7.5 and 7.6. Except as permitted by Regulations, the
termination of the Plan shall not result in the reduction of "Section 411(d)(6)
protected benefits" in accordance with Section 9.1(c). 9.3 MERGER, CONSOLIDATION
OR TRANSFER OF ASSETS This Plan and Trust may be merged or consolidated with, or
its assets and/or liabilities may be transferred to any other plan and trust
only if the benefits which would be received by a Participant of this Plan, in
the event of a termination of the Plan immediately after such transfer, merger
or consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the 54



--------------------------------------------------------------------------------



 
[exhibit101esop060.jpg]
elimination or reduction of any "Section 411(d)(6) protected benefits" in
accordance with Section 9.1(c). ARTICLE X TOP HEAVY 10.1 TOP HEAVY PLAN
REQUIREMENTS For any Top Heavy Plan Year, the Plan shall provide the special
vesting requirements of Code Section 416(b) pursuant to Section 7.4 of the Plan
and the special minimum allocation requirements of Code Section 416(c) pursuant
to Section 4.3 of the Plan. 10.2 DETERMINATION OF TOP HEAVY STATUS (a) This Plan
shall be a Top Heavy Plan for any Plan Year in which, as of the "determination
date," (1) the Present Value of Accrued Benefits of Key Employees and (2) the
sum of the Aggregate Accounts of Key Employees under this Plan and all plans of
an Aggregation Group, exceeds sixty percent (60%) of the Present Value of
Accrued Benefits and the Aggregate Accounts of all Key and Non-Key Employees
under this Plan and all plans of an Aggregation Group. If any Participant is a
Non-Key Employee for any Plan Year, but such Participant was a Key Employee for
any prior Plan Year, such Participant's Present Value of Accrued Benefit and/or
Aggregate Account balance shall not be taken into account for purposes of
determining whether this Plan is a Top Heavy Plan (or whether any Aggregation
Group which includes this Plan is a Top Heavy Group). In addition, if a
Participant or Former Participant has not performed any services for any
Employer maintaining the Plan at any time during the one-year period ending on
the "determination date," any accrued benefit for such Participant or Former
Participant shall not be taken into account for the purposes of determining
whether this Plan is a Top Heavy Plan. (b) Aggregate Account: A Participant's
Aggregate Account as of the "determination date" is the sum of: (1) the
Participant's Account balance as of the most recent valuation occurring within a
twelve (12) month period ending on the "determination date." However, with
respect to Employees not performing services for the Employer during the year
ending on the "determination date," the Participant's Account balance as of the
most recent valuation occurring within a twelve (12) month period ending on the
"determination date" shall not be taken into account for purposes of this
Section. (2) an adjustment for any contributions due as of the "determination
date." Such adjustment shall be the amount of any contributions actually made
after the Valuation Date but due on or before the "determination date," except
for the first Plan Year when such adjustment shall also reflect the amount of
any contributions made after the "determination date" that are allocated as of a
date in that first Plan Year. 55



--------------------------------------------------------------------------------



 
[exhibit101esop061.jpg]
(3) any Plan distributions made within the Plan Year that includes the
"determination date" or, with respect to distributions made for a reason other
than severance from employment, disability or death, within the five (5)
preceding Plan Years. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of
distributions made after the Valuation Date and prior to the "determination
date," such distributions are not included as distributions for top heavy
purposes to the extent that such distributions are already included in the
Participant's Aggregate Account balance as of the Valuation Date. (4) any
Employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified voluntary employee contributions shall
not be considered to be a part of the Participant's Aggregate Account balance.
(5) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant's Aggregate Account balance. (6) with respect to related rollovers
and plan-to-plan transfers (ones either not initiated by the Employee or made to
a plan maintained by the same employer), if this Plan provides the rollover or
plan-to-plan transfer, it shall not be counted as a distribution for purposes of
this Section. If this Plan is the plan accepting such rollover or plan-to-plan
transfer, it shall consider such rollover or plan-to-plan transfer as part of
the Participant's Aggregate Account balance, irrespective of the date on which
such rollover or plan-to-plan transfer is accepted. (7) For the purposes of
determining whether two employers are to be treated as the same employer in (5)
and (6) above, all employers aggregated under Code Sections 414(b), (c), (m) and
(o) are treated as the same employer. (c) "Aggregation Group" means either a
Required Aggregation Group or a Permissive Aggregation Group as hereinafter
determined. (1) Required Aggregation Group: In determining a Required
Aggregation Group hereunder, each plan of the Employer in which a Key Employee
is a participant in the Plan Year containing the Determination Date or any of
the four preceding Plan Years, and each other plan of the Employer which enables
any plan in which a Key Employee participates 56



--------------------------------------------------------------------------------



 
[exhibit101esop062.jpg]
to meet the requirements of Code Sections 401(a)(4) or 410, will be required to
be aggregated. Such group shall be known as a Required Aggregation Group. In the
case of a Required Aggregation Group, each plan in the group will be considered
a Top Heavy Plan if the Required Aggregation Group is a Top Heavy Group. No plan
in the Required Aggregation Group will be considered a Top Heavy Plan if the
Required Aggregation Group is not a Top Heavy Group. (2) Permissive Aggregation
Group: The Employer may also include any other plan not required to be included
in the Required Aggregation Group, provided the resulting group, taken as a
whole, would continue to satisfy the provisions of Code Sections 401(a)(4) and
410. Such group shall be known as a Permissive Aggregation Group. In the case of
a Permissive Aggregation Group, only a plan that is part of the Required
Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group. (3) Only those plans of the Employer in which the
Determination Dates fall within the same calendar year shall be aggregated in
order to determine whether such plans are Top Heavy Plans. (4) An Aggregation
Group shall include any terminated plan of the Employer if it was maintained
within the last five (5) years ending on the Determination Date. (d)
"Determination date" means (a) the last day of the preceding Plan Year, or (b)
in the case of the first Plan Year, the last day of such Plan Year. (e) Present
Value of Accrued Benefit: In the case of a defined benefit plan, the Present
Value of Accrued Benefit for a Participant other than a Key Employee, shall be
as determined using the single accrual method used for all plans of the Employer
and Affiliated Employers, or if no such single method exists, using a method
which results in benefits accruing not more rapidly than the slowest accrual
rate permitted under Code Section 411(b)(1)(C). The determination of the Present
Value of Accrued Benefit shall be determined as of the most recent valuation
date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan. 57



--------------------------------------------------------------------------------



 
[exhibit101esop063.jpg]
(f) "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of: (1) the Present Value of Accrued Benefits of Key
Employees under all defined benefit plans included in the group, and (2) the
Aggregate Accounts of Key Employees under all defined contribution plans
included in the group, exceeds sixty percent (60%) of a similar sum determined
for all Participants. ARTICLE XI MISCELLANEOUS 11.1 PARTICIPANT'S RIGHTS This
Plan shall not be deemed to constitute a contract between the Employer and any
Participant or to be a consideration or an inducement for the employment of any
Participant or Employee. Nothing contained in this Plan shall be deemed to give
any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan. 11.2
ALIENATION (a) Subject to the exceptions provided below, and as otherwise
permitted by the Code and Act, no benefit which shall be payable out of the
Trust Fund to any person (including a Participant or the Participant's
Beneficiary) shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any such
person, nor shall it be subject to attachment or legal process for or against
such person, and the same shall not be recognized by the Trustee, except to such
extent as may be required by law. (b) Subsection (a) shall not apply to a
"qualified domestic relations order" defined in Code Section 414(p), and those
other domestic relations orders permitted to be so treated by the Administrator
under the provisions of the Retirement Equity Act of 1984. The Administrator
shall establish a written procedure to determine the qualified status of
domestic relations orders and to administer distributions under such qualified
orders. Further, to the extent provided under a "qualified domestic relations
order," a former spouse of a Participant shall be treated as the spouse or
surviving spouse for all purposes under the Plan. (c) Subsection (a) shall not
apply to an offset to a Participant's accrued benefit against an amount that the
Participant is ordered or required to pay the 58



--------------------------------------------------------------------------------



 
[exhibit101esop064.jpg]
Plan with respect to a judgment, order, or decree issued, or a settlement
entered into in accordance with Code Sections 401(a)(13)(C) and (D). 11.3
CONSTRUCTION OF PLAN This Plan and Trust shall be construed and enforced
according to the Code, the Act and the laws of the State of Iowa, other than its
laws respecting choice of law, to the extent not pre-empted by the Act. 11.4
GENDER AND NUMBER Wherever any words are used herein in the masculine, feminine
or neuter gender, they shall be construed as though they were also used in
another gender in all cases where they would so apply, and whenever any words
are used herein in the singular or plural form, they shall be construed as
though they were also used in the other form in all cases where they would so
apply. 11.5 LEGAL ACTION In the event any claim, suit, or proceeding is brought
regarding the Trust and/or Plan established hereunder to which the Trustee, the
Employer or the Administrator may be a party, and such claim, suit, or
proceeding is resolved in favor of the Trustee, the Employer or the
Administrator, they shall be entitled to be reimbursed from the Trust Fund for
any and all costs, attorney's fees, and other expenses pertaining thereto
incurred by them for which they shall have become liable provided there has been
no breach of fiduciary duty by the party seeking reimbursement. 11.6 PROHIBITION
AGAINST DIVERSION OF FUNDS (a) Except as provided below and otherwise
specifically permitted by law, it shall be impossible by operation of the Plan
or of the Trust, by termination of either, by power of revocation or amendment,
by the happening of any contingency, by collateral arrangement or by any other
means, for any part of the corpus or income of any Trust Fund maintained
pursuant to the Plan or any funds contributed thereto to be used for, or
diverted to, purposes other than the exclusive benefit of Participants, Former
Participants, or their Beneficiaries. (b) In the event the Employer shall make
an excessive contribution under a mistake of fact pursuant to Act Section
403(c)(2)(A), the Employer may demand repayment of such excessive contribution
at any time within one (1) year following the time of payment and the Trustees
shall return such amount to the Employer within the one (1) year period.
Earnings of the Plan attributable to the contributions may not be returned to
the Employer but any losses attributable thereto must reduce the amount so
returned. (c) Except for Section 4.1(b), any contribution by the Employer to the
Trust Fund is conditioned upon the deductibility of the contribution by the
Employer under the Code and, to the extent any such deduction is disallowed, the
Employer may, within one (1) year following the final determination of the 59



--------------------------------------------------------------------------------



 
[exhibit101esop065.jpg]
disallowance, whether by agreement with the Internal Revenue Service or by final
decision of a competent jurisdiction, demand repayment of such disallowed
contribution and the Trustee shall return such contribution within one (1) year
following the disallowance. Earnings of the Plan attributable to the
contribution may not be returned to the Employer, but any losses attributable
thereto must reduce the amount so returned. 11.7 EMPLOYER'S AND TRUSTEE'S
PROTECTIVE CLAUSE The Employer, Administrator and Trustee, and their successors,
shall not be responsible for the validity of any Contract issued hereunder or
for the failure on the part of the insurer to make payments provided by any such
Contract, or for the action of any person which may delay payment or render a
Contract null and void or unenforceable in whole or in part. 11.8 INSURER'S
PROTECTIVE CLAUSE Except as otherwise agreed upon in writing between the
Employer and the insurer, an insurer which issues any Contracts hereunder shall
not have any responsibility for the validity of this Plan or for the tax or
legal aspects of this Plan. The insurer shall be protected and held harmless in
acting in accordance with any written direction of the Trustee, and shall have
no duty to see to the application of any funds paid to the Trustee, nor be
required to question any actions directed by the Trustee. Regardless of any
provision of this Plan, the insurer shall not be required to take or permit any
action or allow any benefit or privilege contrary to the terms of any Contract
which it issues hereunder, or the rules of the insurer. 11.9 RECEIPT AND RELEASE
FOR PAYMENTS Any payment to any Participant, the Participant's legal
representative, Beneficiary, or to any guardian or committee appointed for such
Participant or Beneficiary in accordance with the provisions of the Plan, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Trustee and the Employer, either of whom may require such Participant, legal
representative, Beneficiary, guardian or committee, as a condition precedent to
such payment, to execute a receipt and release thereof in such form as shall be
determined by the Trustee or Employer. 11.10 ACTION BY THE EMPLOYER Whenever the
Employer under the terms of the Plan is permitted or required to do or perform
any act or matter or thing, it shall be done and performed by a person duly
authorized by its legally constituted authority. 11.11 NAMED FIDUCIARIES AND
ALLOCATION OF RESPONSIBILITY The "named Fiduciaries" of this Plan are (1) the
Employer, (2) the Administrator and (3) the Trustee, and (4) any Investment
Manager appointed hereunder. The named Fiduciaries shall have only those
specific powers, duties, responsibilities, and obligations as are specifically
given them under the Plan including, but not limited to, any agreement
allocating or delegating their responsibilities, the terms of which are
incorporated herein by reference. In general, the Employer shall have the sole
responsibility for making the contributions provided 60



--------------------------------------------------------------------------------



 
[exhibit101esop066.jpg]
for under Section 4.1; and shall have the authority to appoint and remove the
Trustee and the Administrator; to formulate the Plan's "funding policy and
method;" and to amend or terminate, in whole or in part, the Plan. The
Administrator shall have the sole responsibility for the administration of the
Plan, including, but not limited to, the items specified in Article II of the
Plan, as the same may be allocated or delegated thereunder. The Trustee shall
have the sole responsibility of management of the assets held under the Trust,
except to the extent directed pursuant to Article II or with respect to those
assets, the management of which has been assigned to an Investment Manager, who
shall be solely responsible for the management of the assets assigned to it, all
as specifically provided in the Plan. Each named Fiduciary warrants that any
directions given, information furnished, or action taken by it shall be in
accordance with the provisions of the Plan, authorizing or providing for such
direction, information or action. Furthermore, each named Fiduciary may rely
upon any such direction, information or action of another named Fiduciary as
being proper under the Plan, and is not required under the Plan to inquire into
the propriety of any such direction, information or action. It is intended under
the Plan that each named Fiduciary shall be responsible for the proper exercise
of its own powers, duties, responsibilities and obligations under the Plan as
specified or allocated herein. No named Fiduciary shall guarantee the Trust Fund
in any manner against investment loss or depreciation in asset value. Any person
or group may serve in more than one Fiduciary capacity. 11.12 HEADINGS The
headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.
11.13 ELECTRONIC MEDIA The Administrator may use telephonic or electronic media
to satisfy any notice requirements required by this Plan, to the extent
permissible under regulations (or other generally applicable guidance). In
addition, a Participant's consent to an immediate distribution may be provided
through telephonic or electronic means, to the extent permissible under
regulations (or other generally applicable guidance). The Administrator also may
use telephonic or electronic media to conduct plan transactions such as
enrolling participants, making (and changing) deferral elections, electing (and
changing) investment allocations, applying for Plan loans, and other
transactions, to the extent permissible under regulations (or other generally
applicable guidance). 11.14 PLAN CORRECTION The Administrator in conjunction
with the Employer may undertake such correction of Plan errors as the
Administrator deems necessary, including correction to preserve tax
qualification of the Plan under Code Section 401(a) or to correct a fiduciary
breach under the Act. Without limiting the Administrator's authority under the
prior sentence, the Administrator, as it determines to be reasonable and
appropriate, may undertake correction of Plan document, operational, demographic
and employer eligibility failures under a method described in the Plan or under
the IRS Employee Plans Compliance Resolution System ("EPCRS") or any successor
program to EPCRS. The Administrator, as it determines to be reasonable and
appropriate, also may undertake or assist the appropriate fiduciary or plan
official in undertaking correction of a fiduciary breach, including correction
under the DOL Voluntary Fiduciary Correction Program ("VFC") or any successor
program to VFC. 61



--------------------------------------------------------------------------------



 
[exhibit101esop067.jpg]
11.15 APPROVAL BY INTERNAL REVENUE SERVICE Notwithstanding anything herein to
the contrary, if, pursuant to an application for qualification filed by or on
behalf of the Plan by the time prescribed by law for filing the Employer's
return for the taxable year in which the Plan is adopted, or such later date
that the Secretary of the Treasury may prescribe, the Commissioner of Internal
Revenue Service or the Commissioner's delegate should determine that the Plan
does not initially qualify as a tax-exempt plan under Code Sections 401 and 501,
and such determination is not contested, or if contested, is finally upheld,
then if the Plan is a new plan, it shall be void ab initio and all amounts
contributed to the Plan by the Employer, less expenses paid, shall be returned
within one (1) year and the Plan shall terminate, and the Trustee shall be
discharged from all further obligations. If the disqualification relates to an
amended plan, then the Plan shall operate as if it had not been amended. 11.16
UNIFORMITY All provisions of this Plan shall be interpreted and applied in a
uniform, nondiscriminatory manner. In the event of any conflict between the
terms of this Plan and any Contract purchased hereunder, the Plan provisions
shall control. 11.17 SECURITIES AND EXCHANGE COMMISSION APPROVAL The Employer
may request an interpretative letter from the Securities and Exchange Commission
stating that the transfers of Company Stock contemplated hereunder do not
involve transactions requiring a registration of such Company Stock under the
Securities Act of 1933. In the event that a favorable interpretative letter is
not obtained, the Employer reserves the right to amend the Plan and Trust
retroactively to their Effective Dates in order to obtain a favorable
interpretative letter or to terminate the Plan. ARTICLE XII PARTICIPATING
EMPLOYERS 12.1 ADOPTION BY OTHER EMPLOYERS Notwithstanding anything herein to
the contrary, with the consent of the Employer and Trustee, any other
corporation or entity, whether an affiliate or subsidiary or not, may adopt this
Plan and all of the provisions hereof, and participate herein and be known as a
Participating Employer, by a properly executed document evidencing said intent
and will of such Participating Employer. 12.2 REQUIREMENTS OF PARTICIPATING
EMPLOYERS (a) Each such Participating Employer shall be required to use the same
Trustee as provided in this Plan. (b) The Trustee may, but shall not be required
to, commingle, hold and invest as one Trust Fund all contributions made by
Participating Employers, as well as all increments thereof. 62



--------------------------------------------------------------------------------



 
[exhibit101esop068.jpg]
(c) Any expenses of the Plan which are to be paid by the Employer or borne by
the Trust Fund shall be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants. 12.3 DESIGNATION OF AGENT Each Participating Employer shall be
deemed to be a party to this Plan; provided, however, that with respect to all
of its relations with the Trustee and Administrator for the purpose of this
Plan, each Participating Employer shall be deemed to have designated irrevocably
the Employer as its agent. Unless the context of the Plan clearly indicates the
contrary, the word "Employer" shall be deemed to include each Participating
Employer as related to its adoption of the Plan. 12.4 EMPLOYEE TRANSFERS In the
event an Employee is transferred between Participating Employers, accumulated
service and eligibility shall be carried with the Employee involved. No such
transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred. 12.5
PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES Any contribution or
Forfeiture subject to allocation during each Plan Year shall be allocated only
among those Participants of the Employer or Participating Employer making the
contribution or by which the forfeiting Participant was employed. However, if
the contribution is made, or the forfeiting Participant was employed, by an
Affiliated Employer, in which event such contribution or Forfeiture shall be
allocated among all Participants of all Participating Employers who are
Affiliated Employers in accordance with the provisions of this Plan. On the
basis of the information furnished by the Administrator, the Trustee may keep
separate books and records concerning the affairs of each Participating Employer
hereunder and as to the accounts and credits of the Employees of each
Participating Employer. The Trustee may, but need not, register Contracts so as
to evidence that a particular Participating Employer is the interested Employer
hereunder, but in the event of an Employee transfer from one Participating
Employer to another, the employing Participating Employer shall immediately
notify the Trustee thereof. 12.6 AMENDMENT Any Participating Employer that is an
Affiliated Employer hereby authorizes the Employer to make amendments on its
behalf, unless otherwise agreed among all affected parties. If a Participating
Employer is not an Affiliated Employer, then amendment of this Plan by the
Employer at any time when there shall be a Participating Employer shall, unless
otherwise agreed to by the affected parties, only be by the written action of
each and every Participating Employer and with the consent of the Trustee where
such consent is necessary in accordance with the terms of this Plan. 63



--------------------------------------------------------------------------------



 
[exhibit101esop069.jpg]
12.7 DISCONTINUANCE OF PARTICIPATION Any Participating Employer shall be
permitted to discontinue or revoke its participation in the Plan at any time. At
the time of any such discontinuance or revocation, satisfactory evidence thereof
and of any applicable conditions imposed shall be delivered to the Trustee. The
Trustee shall thereafter transfer, deliver and assign Contracts and other Trust
Fund assets allocable to the Participants of such Participating Employer to such
new trustee as shall have been designated by such Participating Employer, in the
event that it has established a separate qualified retirement plan for its
Employees provided, however, that no such transfer shall be made if the result
is the elimination or reduction of any "Section 411(d)(6) protected benefits" as
described in Section 9.1(c). If no successor is designated, the Trustee shall
retain such assets for the Employees of said Participating Employer pursuant to
the provisions of Article VII hereof. In no such event shall any part of the
corpus or income of the Trust as it relates to such Participating Employer be
used for or diverted for purposes other than for the exclusive benefit of the
Employees of such Participating Employer. 12.8 ADMINISTRATOR'S AUTHORITY The
Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article. 64



--------------------------------------------------------------------------------



 
[exhibit101esop070.jpg]




--------------------------------------------------------------------------------



 
[exhibit101esop071.jpg]
SUPPLEMENTAL PARTICIPATION AGREEMENT A Participation Agreement made and entered
into this 1st day of January, 2013, between MidWestOne Bank (hereinafter
referred to as the "Participating Employer"), MidWestOne Financial Group, Inc.
(hereinafter referred to as the "Employer"), and American Trust & Savings Bank
(hereinafter referred to as the "Trustees"). WHEREAS, the Participating Employer
desires to reward its employees for faithful service, to establish a bond
between employer and employee, to provide an incentive for efficient and
conscientious work, to provide a fund for retirement, disability, or death, and
to retain high-calibre fellow employees; and WHEREAS, there exists a Employee
Stock Ownership Plan entered into on the 31st day of December, 1985 namely the
MidWestOne Financial Group, Inc. Employee Stock Ownership Plan and Trust, called
the "Plan," between the Employer and the Trustees (a copy being attached hereto
as and made a part hereof by reference); and WHEREAS, Plan Section 12.1 provides
that any other Participating Employer may, with the consent of the Employer,
adopt the Plan and participate therein by a properly executed document
evidencing said intent of said Participating Employer; NOW, THEREFORE, the
Participating Employer hereby becomes a party to the Plan, effective the 1st day
of December, 2006, and the Employer and the Trustees hereby consent to such
adoption and participation upon the following terms: (1) Wherever a right or
obligation is imposed upon the Employer by the terms of the Plan, the same shall
extend to the Participating Employer as the "Employer" under the Plan and shall
be separate and distinct from that imposed upon the Employer. It is the
intention of the parties that the Participating Employer shall be a party to the
Plan and treated in all respects as the Employer thereunder, with its employees
to be considered as the Employees or Participants, as the case may be,
thereunder. However, the participation of the Participating Employer in the Plan
shall in no way diminish, augment, modify, or in any way affect the rights and
duties of the Employer, its Employees, or Participants, under the Plan. (2) The
Trustees hereby agree to receive and allocate contributions made to the Plan by
the Employer and by the Participating Employer, as well as to do and perform all
acts that are necessary to keep records and accounts of all funds held for
Participants who are Employees of the respective employers. (3) The execution of
this Agreement by this Participating Employer shall be construed as the adoption
of the Plan in every respect as if said Plan had this date been executed between
the Participating Employer and the Trustees, except as otherwise expressly
provided herein or in any amendment that may subsequently be adopted hereto. (4)
All actions required by the Plan and Trust to be taken by the Employer shall be
effective with respect to the Participating Employer if taken by the



--------------------------------------------------------------------------------



 
[exhibit101esop072.jpg]
Employer and pursuant to Plan Section 12.3, the Participating Employer hereby
irrevocably designates the Employer as its agent for such purposes.



--------------------------------------------------------------------------------



 
[exhibit101esop073.jpg]




--------------------------------------------------------------------------------



 
[exhibit101esop074.jpg]
SUPPLEMENTAL PARTICIPATION AGREEMENT A Participation Agreement made and entered
into this 1st day of January, 2013, between MidWestOne Insurance (hereinafter
referred to as the "Participating Employer"), MidWestOne Financial Group, Inc.
(hereinafter referred to as the "Employer") and American Trust & Savings Bank
(hereinafter referred to as the "Trustees"). WHEREAS, the Participating Employer
desires to reward its employees for faithful service, to establish a bond
between employer and employee, to provide an incentive for efficient and
conscientious work, to provide a fund for retirement, disability, or death, and
to retain high-calibre fellow employees; and WHEREAS, there exists a Employee
Stock Ownership Plan entered into on the 31st day of December, 1985 namely the
MidWestOne Financial Group, Inc. Employee Stock Ownership Plan and Trust, called
the "Plan," between the Employer and the Trustees (a copy being attached hereto
and made a part hereof by reference); and WHEREAS, Plan Section 12.1 provides
that any other Participating Employer may, with the consent of the Employer,
adopt the Plan and participate therein by a properly executed document
evidencing said intent of said Participating Employer; NOW, THEREFORE, the
Participating Employer hereby becomes a party to the Plan, effective the 1st day
of January, 2009, and the Employer and the Trustees hereby consent to such
adoption and participation upon the following terms: (1) Wherever a right or
obligation is imposed upon the Employer by the terms of the Plan, the same shall
extend to the Participating Employer as the "Employer" under the Plan and shall
be separate and distinct from that imposed upon the Employer. It is the
intention of the parties that the Participating Employer shall be a party to the
Plan and treated in all respects as the Employer thereunder, with its employees
to be considered as the Employees or Participants, as the case may be,
thereunder. However, the participation of the Participating Employer in the Plan
shall in no way diminish, augment, modify, or in any way affect the rights and
duties of the Employer, its Employees, or Participants, under the Plan. (2) The
Trustees hereby agree to receive and allocate contributions made to the Plan by
the Employer and by the Participating Employer, as well as to do and perform all
acts that are necessary to keep records and accounts of all funds held for
Participants who are Employees of the respective employers. (3) The execution of
this Agreement by this Participating Employer shall be construed as the adoption
of the Plan in every respect as if said Plan had this date been executed between
the Participating Employer and the Trustees, except as otherwise expressly
provided herein or in any amendment that may subsequently be adopted hereto. (4)
All actions required by the Plan and Trust to be taken by the Employer shall be
effective with respect to the Participating Employer if taken by the



--------------------------------------------------------------------------------



 
[exhibit101esop075.jpg]
Employer and pursuant to Plan Section 12.3, the Participating Employer hereby
irrevocably designates the Employer as its agent for such purposes.



--------------------------------------------------------------------------------



 
[exhibit101esop076.jpg]




--------------------------------------------------------------------------------



 
[exhibit101esop077.jpg]




--------------------------------------------------------------------------------



 
[exhibit101esop078.jpg]




--------------------------------------------------------------------------------



 
[exhibit101esop079.jpg]




--------------------------------------------------------------------------------



 
[exhibit101esop080.jpg]
FOURTH AMENDMENT TO THE MIDWESTONE FINANCIAL GROUP, INC. EMPLOYEE STOCK
OWNERSHIP PLAN AND TRUST MidWestOne Financial Group, Inc., an Iowa corporation,
as Employer sponsor (“Employer”), hereby amends the MidWestOne Financial Group,
Inc. Employee Stock Ownership Plan and Trust (“Plan”). WHEREAS, the Employer is
amending the Plan to credit prior service for Central Bank for diversification
purposes; and WHEREAS, the Employer has the authority to make amendments to the
Plan, THEREFORE, in consideration of the above premises, the Employer amends
Article 4.5 of the Plan as follows, effective January 1, 2016: 4.5 DIRECTED
INVESTMENT ACCOUNT (a) Each "Qualified Participant" may elect within ninety (90)
days after the close of each Plan Year during the "Qualified Election Period" to
direct the Trustee in writing as to the distribution in cash and/or Company
Stock of 25 percent of the total number of shares of Company Stock acquired by
or contributed to the Plan that have ever been allocated to such "Qualified
Participant's" Company Stock Account (reduced by the number of shares of Company
Stock previously distributed in cash and/or Company Stock pursuant to a prior
election). In the case of the election year in which the last election can be
made by the Participant, the preceding sentence shall be applied by substituting
"50 percent" for "25 percent." If the "Qualified Participant" elects to direct
the Trustee as to the distribution of the Participant's Company Stock Account,
such direction shall be effective no later than 180 days after the close of the
Plan Year to which such direction applies. Notwithstanding the above, if the
fair market value (determined pursuant to Section 6.1 at the Plan Valuation Date
immediately preceding the first day on which a "Qualified Participant" is
eligible to make an election) of Company Stock acquired by or contributed to the
Plan and allocated to a "Qualified Participant's" Company Stock Account is $500
or less, then such Company Stock shall not be subject to this paragraph. For
purposes of determining whether the fair market value exceeds $500, Company
Stock held in accounts of all employee stock ownership plans (as defined in Code
Section 4975(e)(7)) and tax credit employee stock ownership plans (as defined in
Code Section 409(a)) maintained by the Employer or any Affiliated Employer shall
be considered as held by the Plan. (b) For the purposes of this Section the
following definitions shall apply: (1) "Qualified Participant" means any
Employee who has completed ten (10) Years of Service as a Participant and has
attained age 55. In determining Years of Service as a Participant for former
Central Bank Employees, all prior service will be considered. (2) "Qualified
Election Period" means the six (6) Plan Year period beginning with the later of
(i) the first Plan Year in which the Participant first became a "Qualified
Participant," or (ii) the first Plan Year beginning after December 31, 1986.
*****************************



--------------------------------------------------------------------------------



 
[exhibit101esop081.jpg]




--------------------------------------------------------------------------------



 